               Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 1 of 27




                                                                        Contraceptive
                                                                           Technology
                                                                        f ighteenth Revised Edition




                                                                          Robert A. Hatcher, MD, MPH
                                                                              James Trussell, PhD
                                                                             Felicia H. Stewart, MD
                                                                              Anita L. Nelson, MD
                                                                          Willard Cates Jr., MD, MPH
                                                                           Felicia Guest, MPH, CHES
                                                                            Deborah Kowal, MA, PA




                                                                            ARDENT MEDIA, INC.
0
0                                                                               NEW YORK
OJ
0
w
""'
w
w
 Exhibit 164                                                                                           JA-0003275
                                               Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 2 of 27

               Copyright© 2004 by Contraceptive Technology Communications, Inc.
               All rights reserved. No part of th.is book may be reproduced in any manner
               whatever, including information storage, or reti;eval, in whole or in part
               (except for brief quotations in critical articles or reviews), without written
               permission of the publisher, Ardent Media, Inc., Box 286, Cooper Station
               P.O., New York, NY 10276-0286 or fax (212) 861-0998.

                Bulk Purchase Discounts: For discounts on orders of 25 copies or more, please
                fax the number above, write the address above or call (212) 861-1501. Please
                state if you are a non-profit orgamzation and the number of copies you are
                interested in purchasing. Bulk discount orders are nonreturnable.

               Note to Book Sellers: All returns require written permission and label from the
               publisher. CD-ROMs returnable only if packaging unopened, Wrire to the address
               above or fax the number above for permission.


               ISSN 0091-9721
               ISBN 0-9664902-2-3     (Paperback with CD-ROM)
               ISBN 0-9664902-3-1     (Hardcover Reference with CD-ROM)
               ISBN 0-9664902-5-8     (Hardcover Reference)
               ISBN D-9664902-6-6     (Paperback)
               TRADEMARKS: All brand and product names are trademarks or registered
               trademarks of their respective compan:ies. It has been attempted throughout
               this text to distinguish proprietary trademarks from generic or descriptive
               terms by following the capitalization style used by the manufacturer; how-                                       In memory of
               ever, the publisher cannot attest to the accuracy of this information. Use of a
               term in this text should not be regai·ded as affecting the validity of any                 Charlotte Ehrengard Eilertson, MPA, PhD
               trademark or service mark.
               1357910642                                                                                            March 2, 1966 - March 21, 2004
               Printed in the United States of America.                                             Beloved friend, inspiring colleague, visionary scholar, effective activist
               The paper used in this publication meets the minimum requirements of
               American National Standard for Information Sciences - Permanence of
               Paper for Printed Library Materials, ANSI Z39.48-1984.


                                                DISCLAIMER
                 The information contained herein is intended to be used by physicians and
                 other qualified healthcare professionals. The information is not intended
                 to be used for medical diagnosis or treatment by persons who are not qualified
                 healthcare professionals. Such persons should not rely upon or use the
                 information contained herein in place of a visit, call, or consultation with, or
                 the advice of their personal physician or other qualified healthcare provider.
                 Physicians and other qualified healthcare professionals should recognize
                 that this book is to be used only as a reference aid, and that this book is
                 not intended to be a substitute for their exercise of professional judgment.
0                Since medical science is always changing, physicians and other qualified
0                healthcare professionals users are advised to confirm the information
OJ
0                contained herein with an independent source. The authors and contributors
w                are not liable for errors and omissions.

""'
w
~


 Exhibit 164                                                                                                                                                    JA-0003276
                                                   Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 3 of 27


                       Contributors to Contraceptive Technology,
                                   Eighteenth Edition
                Many individuals contributed to this edition of Contraceptive Tec/1110/ogy. They helped
                ensure the completeness, accuracy, timeliness, and usefulness of the information con-
                                                                                                              Table of Contents
                tained herein. The Authors (listed in the first grouping) alone are responsl.ble for errors
                and opinions.
                                                                                                              C/1apter                                                                                            Page
                Authors                       Daniel Bao                      Mark C. Maltzer, MD
                Willard Cates Jr., MD, MPH    Sharon Bell                     Rebecca Maynard, PhD             1         Expanding Perspectives on Reproductive Health . .... . .                                   1
                Felicia Guest, MPH, CHES      James Bellinger, PAC            Jack Moseley, MD                           Deborah Kowal, MA, PA
                Robert A. Hatcher, MD,        Kelly BlanchaJd, MSc            Kathryn Murrell, MA                           Preventive Health Services . . . . . . . . . . . . . . . . . . . . . . . . .            2
                  MPH                         Paul Blumenthal, MD, MPH        LeRoy E. Nelson
                Deborah Kowal , MA, PA        Lynn Borgatta, MD, MPH          Colleen O'Donnell                2         Sexuality and Reproductive Health . . ............. .. .                                   9
                Anita L. Nelson, Y1D          Michael Bracher, PhD            Chloe O'Gara, EdD                          Debra W. Haffner, MDiv, MPH
                Felicia H. Stewart, MD        Glenn D. Braunstein, MD                                                    William R. Stayton, ThD, PhD
                                                                              David Olive, MD
                James Trussell, PhD           Michael Burnhill, MD
                     .                        Josefina J. Card, PhD           Maureen Paul                                 Sexual Behavior in the United States. . . . . . . . . . . . . . . . .                   10
                Invited Chapter Authors
                                      ,
                                              Er Ca
                                                J     rter                    Herbert Peterson' MD                         Sexual Anatomy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        16
                Marcos Arevalo, MD, Ml H      Phil " D D          MD MS       Linda Piccin ino, MPS
                S hS B           MSPH               ip . amey,        '   c                                                Sexual Response . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       17
                 ara . rown,                  Jacqueline Darroch, PhD         Susan Pinsky, MD
                Charles S. Cangnan, MD        Jennifer Del Medico             Linda S. Potter, DrPH                        Contraceptive Choice and Sexuality . . . . . . . . . . . . . . . . .                    20
                C~~i~tte Ellertson, MPA,       Rosalie Dominik, DrPH          Malcolm Potts, MB, BChir,                    Brief Introduction to Sexual Counseling. . . . . . . . . . . . . .                      25
                H        L G b lrti k PhD     Laneta Dorflinger, PhD            PhD                                        Introduction to Common Sexual Dysfunctions . . . . . . . .                              27
                Den-d A. Ga' e ~D             Batra Elul, MSc                 Lisa Rarick, MD
                  av1 . nmes,                                                            .
                D b w H ffn MD"               Thomas J. Espenshade,           Roberto Rivera, MD               3         Female Genital Tract Cancer Screening . ...... ....... .                                  37
                  e ra . a er,          IV,     :\i!AT PhD
                  MPH                           ·      ,                      Jeffrey Sacks, MD                          Michael S. Policar, MD, MPH
                C IJ R I d H                  Paul Feldblum, PhD              Gigi Santow PhD
                 aro . ow an         ague,    M . M G .             MBMA                   ,                                 Screening for Cervical Cancer . . . . . . . . . . . . . . . . . . . . . .             38
                  PhD, MPH                       omca · am~s,                 Karena Sapsis, MPH, CHES
                Roy Jacobs1ein, MD, MPH       ~an Morl Gamty                  Margaret Scarlett, DDS                         Ovarian Cancer Screening . . . . . . . . . . . . . . . . . . . . . . . . .            54
                v·1ctona. Jenmngs,
                              . PhD           Y-anessa      arver             George Sduni·ct , MD                           Breast Cancer Screening . . . . . . . . . . . . . . . . . . . . . . . . . . .         56
                                                1ckey G"bbI   ons
                Kathy !. K~nnedy, DrPH        David Gittelman                 Sharon Schnare, FNP,
                Luella !(]em, MD              J hn G ·n b d MA                  CNM, MSN                        4        The Menstrual Cycle ............................. .                                       63
                John R. Marshall, MD           °FRCs~\~c:3id      MFFP        James Shelton, MD, MPH                     Robert A. Hatcher, MD, MPH
                                                                                                                         Anne Brawner Namnoum, MD
                Arn1e Brawner Nam noum,       Polly F. Harrison'. PhD         R.V. Short, PhD, ScD
                  MD
                  .            .              Stanley K. Henshaw, PhD            · s·1v111,
                                                                              1rvmg     · MA                                 Menstrual Cycle Regulation . .... ....... ... ........ .                               64
                Michael
                  MPH S. Policar, MD,         Doug Ias Huber, MD , MS c       Richard Soderstrom , MD
                                                                                                                             The Integrated Cycle ............. .. . ... .. ... . ... .                             66
                Amy E. Pollack, MD, MPH,      K~n Hunt                        Jeff Spiele_r, PhD (Hon.)                      Fertilization and Implantation. . . . . . . . . . . . . . . . . . . . . .              70
                 FACOG                        Tunothy Johnson, PhD            Karen Stem, MD, MPH
                Elizabeth G. Raymond,         Kirtly Parker Jones, MD         Zena Stein, MD                    5        Menopause .. ... ...... .. ..... ..... ...... .... .. . . .                                73
                 MD, YiPH                     Ma1y L. Kamb, MD, MPH           Gary K. Stewart, MD, MPH
                                                                                                                         Anita L. Nelson, MD
                Tara Shochet MPH              Le 5lie M. Kantor, MPH           Katherine M. Stone, MD                    Felicia H. Stewart, MD
                William R. S;ayton, ThD,      Cyn'.hia Kay                    Philip Stubblefield, MD
                  PhD                         Maxine Keel                     Kathleen Toomev MD                            Perimenopausal Issues . . .. .. ... .. . . .............. .                             73
                Marcus J. Steiner, PhD         Philip Kestelman, MA, MSc         MPH             ·'    '                    Menopause . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     77
                Pau!F.A. Van Look, MD, PhD    Douglas Kirby, PhD              Amanda Troxler                                Summary................. .. . . . . . . . . . . . . . . . . . . . .                    100
                Lee Warner PhD1 MPH            Ronald L. Kleinman, MD         Abb N . T
                            '                  Lorrame. Kl errnan, Dr PH         . y I oms urner
                Contributors                  Jacqueline Koenig, MSB           Elizabeth Wentzel                6        Menstrual Problems and Common
                Melanie Adams                  Miriam H. Labbok MD            Gary West, MPH                             Gynecologic Concerns. . . . . . . . . . . . . . . . . . . . . . . . . . . . .            109
                Nancy Alexander, PhD             MPH              '     '     Nicole Wilcox, MPH                         Anita L. Nelson, MD
                Marcia Ann Angle, MD, MPH      Virginia Lamprecht, RN,        Beverly Winikoff, MD, MPH                    Menstrnal Problems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          109
HI              Susan Ashford, MN, RNC           BSN, MSPH                     Lisa Wynn, PhD




~·
                                                                                                                           Gynecologic Problems . . . . . . . . . . . . . . . . . . . . . . . . . . . .            133
                Chiistine Bachrach, PhD        Deanna Lewis, BA               Miriam Zieman, MD
-.....J                                                                                                                    Sexual Dysfunction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        143
                 • Deceased, March 21, 2004.
                                                                                                                                                                xv
  Exhibit 164                                                                                                                                                                                    JA-0003277
                                                 Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 4 of 27

               Chapter                                                                            Page   Chapter                                                                                                 Page
                                                                                                          13       Abstinence and the Range of Sexual Expression:. . . . . . .                                   305
                7        HIV/AlDS and Reproductive Health ................ .                      153
                                                                                                                   Deborah Kowal, MA, PA
                         Felicia Guest, MPH, CHES
                                                                                                                     The Range of Sexual Expression. . . . . . . . . . . . . . . . . . . . .                     307
                            HIV Prevention in the Reproductive Health
                                                                                                                      indications for Abstinence or Other Forms of
                               Care Setting . . ... .. ................... .. . . .. . .          155                    Sexual Expression . . . .. ....... , . . . . . . . . . . . . . . . .                    307
                            HIV Testing and Counseling . . . .. ................. .               165                 Instructions for Using Abstinence for Contraception
                            Medical Care and Psychosocial Support for                                                    or STI Protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           308
                               Infected Women . . .... ...... . . . ... .......... . .            174
                                                                                                          14       Coitus Interruptus (Withdrawal) . . . . . . . . . . . . . . . . . . . .                       311
                            Workplace Safety ......... . . ... ....... . ......... .              183
                                                                                                                   Deborah Kowal, MA, PA
               8         Reproductive Tract Infections ........ ... ... ....... .                 191                 Mechanism of Action . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              31 l
                         Willard Cates Jr., MD, MPH                                                                   Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      312
                           Magnitude and Risks of RTis .... . ................. .                 192                 Advantages and Indications. . . . . . . . . . . . . . . . . . . . . . . .                  313
                           RTI Prevention and Personal Behaviors .. . ...... .. .. .              193                 Disadvantages and Cautions . . . . . . . . . . . . . . . . . . . . . . .                   313
                            Assessment, Diagnosis and Treatment in the                                                Instructions for Using Coitus Interruptus . . . . . . . . . . . . .                        314
                               Reproductive Health Care Setting . ..... . ........ .              195     15       Fertility Awareness-Based Methods . . . . . . . . . . . . . . . . . .                         317
                            Alphabetical Catalog of Reproductive                                                   Victoria Jennings, PhD
                               Tract Infections ......... ... . . ... . ............ .            201              Marcos Arevalo, MD, MPH
                                                                                                                   Deborah Kowal, MA , PA
                9        The Essentfals of Contraception: Efficacy, Safety,                                           Mechanism of Action ............ , ... , . . . . . . . . . . . .                           317
                         and Personal Considerations ....... .... ..... ...... .                  221                 Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      318
                         James Tnissell, PhD                                                                          Cost . . .. . . . .. .. . .... .. . . . . ... . ... . . . . ... ... .. . .                  320
                            Efficacy: "Will It Work?" ... . . ... . . ... . . . . .. ... .. . .   224                 Advantages and Indications. . . . . . . . . . . . . . . . . . . . . . . .                   320
                            Safety: "Will It Hurt Me?" . .... ... . . . . ........... . .         235                 Disadvantages and Cautions . . . . . . . . . . . . . . . . . . . . . . .                    321
                            Noncontraceptive Benefits .... . . ... . . .. . ... ... ... .         240                 Providing Fertility Awareness-Based Methods. . . . . . . . . .                              322
                            Personal Considerations ..... ... .. ............. .. .               240                 Instructions for Using Fertility Awareness-Based
                                                                                                                         Methods . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        322
                10       Education and Counseling . ........................ .                    253
                                                                                                           16      Male Condoms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            331
                         Felicia Guest, MPH, CHES
                            Factors [nfluencing Education and Counseling ....... .
                                                                                                                   Lee W amer, PhD, MPH
                                                                                                  253
                                                                                                                   Robert A. Hatcher, MD, MPH
                            Counseling to Support Behavior Change ............ .                  260              Markus f. Steiner, PhD
                            Informed Consent ............. . . .. ............. .                 263                 Mechanism of Action . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               332
                11       Reproductive Health Resources .................... .                     267                  Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      333
                         Tara Shochet, MPH                                                                             Cost . .. . .. .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    335
                         James Trussell, PhD                                                                           Advantages and Indications. . . . . . . . . . . . . . . . . . . . . . . .                  335
                            Print and ~ultimedia Materials ..... .. ....... . .. . . .            268                  Disadvantages and Cautions . . . . . . . . . . . . . . . . . . . . . . .                   338
                                                                                                                       Providing Condoms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              338
                            Phar maceutical House Resources . . . ... ...... . ..... .            272
                                                                                                                       Instructions for Using Condoms . . . . . . . . . . . . . . . . . . . .                     346
                            Telephone Hotlines and Websites .... . . . .. . . . .. ... . .        273
                                                                                                           17      Vaginal Spermicides . ..... ... , . . , .. . . .. . , . . . . . . . . . .                      355
                12       Emergency Contraception ....... ................. .                      279              Willard Cates Jr., MD, MPH
                         Felida H. Stewart, MD                                                                     Elizabeth G. Raymond, MD, MPH
                         James Trussell, PhD                                                                           Mechanism of Action . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              355
                         Paul P.A . Van Look, MD, PhD, FRCOG                                                           Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      356
                            Mechanism of Action ... .. ..... . . ... . . ......... . . .          284                  Cost.. .. .... . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        35 7
                            Effectiveness ... . .. . ... .. .. . . ... . .... .......... . .      286                  Advantages and Indications. . . . . . . . . . . . . . . . . . . . . . . .                  35 7
0                           Advantages and Indications ... . ..... .. .... . . ..... .            288                  Disadvantages and Cautions . . . . . . . . . . . . . . . . . . . . . . .                   358
0
OJ                          Disadvantages and Cautions ........ .. ............ .                 289                  Providing Spermicides . . . . . . . . . . . . . . . . . . . . . . . . . . . .              360
0                           Providing Emergency Contraception ..... .. . . .. ... . .             291                  Managing Problems and Follow-Up . ... . . .. ... . , . . . .                               360
w                           Instructions for Using Emergency Contraception ..... .                298                  Instructions for Using Spermicides . . .. . ....... , . . . . .                            360
""'
w
0)
                                                                                                                                                            xvii
                                                         xvi
 Exhibit 164                                                                                                                                                                                     JA-0003278
                                                    Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 5 of 27

           Chapter                                                                                                  Page   Chapter                                                                                                   Page
               18    Vaginal Barriers: The Female Condom, Diaphragm,                                                        20       Depo-Provera Injections, Implants, and
                     Contraceptive Sponge, Cervical Cap, Lea's Shield                                                                Progestin-Only Pills (Minipills) . . . . . . . . . . . . . . . . . . . . .                      461
                     and FemCap . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           365              Robert A. Hatcher, MD, MPH
                     Willard Cates, Jr., MD, MPH                                                                                       Mechanism of Action............... ..... . . .......                                          462
                     Felicia H. Stewart, MD, MPH
                                                                                                                                       Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         462
                        Mechanism of Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                366                Cost . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    465
                        Effectiveness. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        370                Advantages and Indications. . . . . . . . . . . . . . . . . . . . . . . .                     466
                        Cost...........................................                                             372                 Disadvantages and Precautions . . . . . . . . . . . . . . . . . . . . .                      469
                        Advantages and [ndications . . . . . . . . . . . . . . . . . . . . . . .                    372                Special lssues. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         478
                        Disadvantages and Cautions.. . . . . . . . . . . . . . . . . . . . . .                      373                 Depo-Provera.... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             479
                        Providing Vaginal Barrier Methods.. . . . . . . . . . . . . . . . .                         375                 Norplant Implants . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              484
                        Managing Problems and Follow-Up . . . . . . . . . . . . . . . . .                           382                 Progestin-only Pills (Minipills) . . . . . . . . . . . . . . . . . . . . .                   487
                        Instructions for Using Vaginal Barriers.. . . . . . . . . . . . . .                         383                 Instructions for Using Minipills. . . . . . . . . . . . . . . . . . . . .                    487

                                                                                                                            21       Intrauterine Devices (IUDs). . . . . . . . . . . . . . . . . . . . . . . . .                    495
               19    Combined Hormonal Contraceptive Methods. . . . . . . . .                                       391
                                                                                                                                     David A. Grimes, MD
                     Robert A. Hatcher, MD, MPH
                     Anita L. Nelson, MD                                                                                                Mechanism of Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  496
                        Mechanisms of Action . . . . . . . . . . . . . . . . . . . . . . . . . . . .                392                 Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         497
                        Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       395                 Cost . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    497
                                                                                                                                        Advantages of Intrauterine Contraception . . . . . . . . . . . .                              498
                        Cost. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   397
                                                                                                                                        Disadvantages of [ntrauterine Contraception. . . . . . . . . .                                499
                     Oral Contraceptives.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              397                 Special [ssues. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         500
                       Advantages and Indications . . . . . . . . . . . . . . . . . . . . . . .                     398                 Providing the IUD................................                                             502
                         Disadvantages and Health Complications . . . . . . . . . . . .                             404                 Managing Problems and Follow-Up . . . . . . . . . . . . . . . . .                             525
                         Patient Selection. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         410
                         Providing Oral Contraceptives . . . . . . . . . . . . . . . . . . . . .                    411      22      Female and Male Sterilization . . . . . . . . . . . . . . . . . . . . . .                        531
                         Managing Side Effects . . . . . . . . . . . . . . . . . . . . . . . . . . . .              427              Amy E. Pollack, MD, MPH, FACOG
                                                                                                                                     Charles S. Carignan, MD
                         Instructions for Using .Combined Pills . . . . . . . . . . . . . . .                       438
                                                                                                                                     Roy Jacobstein, MD, MPH
                     Transdermal Contraceptive Patch. . . . . . . . . . . . . . . . . . . .                         444                 Mechanism of Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  532
                       Advantages and Indications . . . . . . . . . . . . . . . . . . . . . . .                     444                 Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         532
                         Disadvantages and Cautions .. , ..... , . , ... , . , , , . . . .                          445                 Cost. ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       534
                         Providing the Transdermal Patch , , ... , , , . , , , , , , , , , ,                        446                 Advantages and Ind ications .... ..... , . . . . . . . . . . . . . .                          534
                         Managing Problems and Follow-Up . . . . . . . . . . . . . . . . .                          446                 Disadvantages and Cautions . . . . . . . . . . . . . . . . . . . . . . .                      538
                         Using the Transdermal System . . . . . . . . . . . . . . . . . . . . .                     447                 Special [ssues .... , . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           539
                                                                                                                                        Providing Surgical Contraception for Females . . . . . . . . .                                540
                     Vaginal Contraceptive Ring . . . . . . . . . . . . . . . . . . . . . . . . .                   448                 Providing Vasectomy................ ... ..........                                            551
                         Advantages . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       449                 Counseling for Female Sterilization and Vasectomy . . . .                                     555
                         Disadvantages and Cautions. . . . . . . . . . . . . . . . . . . . . . .                    449                 Policy/Legal Issues ..... , , .... , .. . , ... , . . . . . . . . . . .                       557
0
0                        Providing the Vaginal Ring. . . . . . . . . . . . . . . . . . . . . . . .                  450                 Managing Problems and Follow-Up ...... , . . . . . . . . . .                                  558
(X)
                         Managing Problems and Follow-Up . . . . . . . . . . . . . . . . .                          450                 Reversal of Female Sterilization and Vasectomy. . . . . . . .                                 562
0
(.,.)                    Using the Vaginal Ring . . . . . . . . . . . . . . . . . . . . . . . . . . .               450                 Instructions for Female Sterilization and Vasectomy. . . .                                    564
-.J
(.,.)
-.J                                                          xviii                                                                                                             xix
 Exhibit 164                                                                                                                                                                                                         JA-0003279
                                                 Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 6 of 27

                Chapter                                                                      Page   Chapter
                                                                                                                                                                                    Page
                 23       Postpartum Contraception and Lactation ........... .               575
                                                                                                     28
                          Kathy Irene Kennedy, DrPH                                                            Abortion ... . .. .......................... ....... .               673
                          James Trussell, PhD                                                                  Felicia H. Stewart, MD
                            Postpartum Infertility .... . .................. ... . .         576               Charlotte Eilertson, MPA, PhD
                            Lactational Infertility ...... ...................... .          576               Willard Cates Jr., MD, MPH
                            Contraceptive Benefits of Lactation ................ .           579                  Legal Status of Abortion . . ...... ..... ...... . ...... .       674
                            Postpartum Sexuality ........ ... .............. .. . .          581                  Characteristics of Women Obtaining Abortions ... . ... .
                            Initiating Contraceptive Use Postpartum ......... ... .          582                                                                                    675
                            Postpartum Contraception for the                                                     Deciding to Terminate a Pregnancy . .. . . ... .. .. .. . , .      676
                               Breastfeeding Woman .. ........ ..... .. .... .... .          585                 Selecting a Method of Abortion ...... . ...... ... , ... .         677
                            Breastfeeding: Advantages to the Infant. .... ........ .         590                 Pre-Abortion Procedures .. . .... ..... . .... . , . .... .. .     679
                            Breastfeeding and HIV ............... . ........... .            591                 First-Trimester Aspiration Abortion ...... ...... ..... .
                            Breastfeeding: Effects on the Mother ............... .           592                                                                                    681
                                                                                                                 First-Trimester Medication Abortion ... ....... .. . .. . .
                            Instructions for and Information                                                                                                                       682
                                About Breastfeeding .................... ... ... .           592                 Second-Trimester Abortion ........ ... . . . .. ....... .
                                                                                                                                                                                   687
                 24       Contraceptive Research and Development. ...... . ... .             601                 Cautions and Precautions . .... ..... . . ...... ... .... .       689
                          Felicia Stewart, MD                                                                    Preventing Abortion Complications . .... .... . . . . ... .       690
                          Henry L. Gabe/nick, PhD                                                                Managing Postabortion Complications ............ . . .
                            Contraceptive Research Overview ......... .... ..... .           601                                                                                   692
                                                                                                                 Routine Postabortion Care and Contraception ........ .            696
                            Current Contraceptive Research ..... ..... ... ...... .          607
                 25       Preconception Care ........ . ................... .. .             617    29
                          Luella Klein, MD                                                                    Adolescent Sexual Behavior, Pregnancy,
                          Felicia H. Stewart, MD                                                              and Childbearing . ........................ . ..... . .              701
                             Essential Pre-Pregnancy Information for Everyone .... .         618              James Trussell, PhD
                             The Preconception Care Visit ................ .. ... .          620              Sarah S. Brown, MSPH
                                                                                                              Carol J. Rowland Hogue, PhD, MPH
                            Prenatal Care ..... ... .................. ..... ... .           627
                                                                                                                Levels and Trends in Abortion, Birth, and
                 26       Pregnancy Testing and Management of                                                      Pregnancy Rates . .. ....... .. . . . .... ...... . .... .      704
                          EarJy Pregnancy ........ . ... ... . ................. .           629
                          Felicia Stewart, MD                                                                   Comparison With Experience in Other Countries . .. . . .           705
                             Pregnancy Evaluation ............. ..... .........          .   630                Determinants of Adolescent Pregnancy ... ..... ..... .             711
                             Pregnancy Test Biology ...... ........ ......... ...        .   631                Sexually Transmitted Infections Among Adolescents ... .           715
                             Pregnancy Test Options ........ . ... .. ........ ....      .   635                Consequences of Adolescent Childbearing ..... .. .. .. .
                             Managing Problems in Early Pregnancy .... .........         .   642                                                                                  716
                                                                                                                Strategies to Solve the Problem ... .... .... . .. . . . ... .
                             Counseling Objectives With Pregnancy Diagnosis ....         .   646                                                                                  719
                                                                                                                Tailoring Clinic Services for the Needs of Teen s . ...... .      734
                 27       Impaired FertiHty .. . ................ ... .. ....... .           651
                          Anita L. Nelson, MD
                          John R. Marshall, MD                                                      30    Dynamics of Reproductive Behavior and
                             Definitions ......... . .............. .. .......... .          651          Population Change .. ..... ... ... . .. ............. . .               745
                             Probability of Pregnancy ..................... ... . .          652          James Tmsseil, PhD
                             Requirements for Fertility .................. .. . .. . .       653               Determinants of Fertility .. ..... .. ... . .... . ....... .
                             Infertility Evaluation Overview ..... .. . . ..... .... .. .    654                                                                                  746
                             The Initial Diagnostic Evaluation ............. .... . .        656               Determinants of Mortality .... ... ..... . .... .. . .. . . .      751
0
0                            Developing Diagnoses: lntegrating Test Results ....... .        661               Determinants of Migration . .. . .... . ...... ... . ... . .
                                                                                                                                                                                  753
CX>                          Prognosis .... . .... . .... ... .. . ..... . ........... . .   664               Population Growth and Age Structure .. .. ... , , ... . . .
0                            Description of Available Therapies .......... . ...... .        664                                                                                  754
(.v                                                                                                            Demographic Transition . .... .... .... .... .... , ... .
-.....J                      Targeted Therapies for Infertility ... .. .. ....... .... .     667                                                                                  759
(.v                                                                                                            Measuring Fertility, Mortality and Population Growth ..            762
CX>       11,


                                                       xx
                                                                                                                                         ni
  Exhibit 164                                                                                                                                                            JA-0003280
                                                       Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 7 of 27

               Chapter                                                                                               Page
                31       Contraceptive Efficacy ........................... .                                        773
                         James Trussell, PhD
                            No Method ... ........... .. .................... .                                      773
                                                                                                                            list of Tables
                            Typical Use of Spermicides, Withdrawal, Periodic
                               Abstinence, Diaphragm, Male Condom, Pill,
                               Minipill, and Depo-Provera . . . . . . . . . . . . . . . . . . . . .                  774    Table                                                                                                     Page
                            Perfect Use of the Cervical Cap, Sponge, and
                                                                                                                             1-1    Leading causes of mortality among women .. . , ...... , . . . . . . . .                             2
                               Diaphragm . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         775
                                                                                                                             1-2    Periodic health screening 1ecornmendations, U.S. Preventive
                            Typical Use of the Cervical Cap and Sponge . . . . . . . . . .                           775
                                                                                                                                      Services Task Force . ....... . ..... , . . . . . . . . . . . . . . . . . . . . . .                3
                            Female Condom. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           776
                                                                                                                             2-1    Survey of sexual behaviors in the United States, I 994 . . . . . . • . . . .                       11
                            Perfect Use of Withdrawal and Spermicides. . . . . . . . . . .                           776
                                                                                                                             2-2    Sexuality issues a.n d contraceptive selection ... , . . . . . . . . . . . . . . .                 20
                             Perfect Use of Periodic Abstinence . . . . . . . . . . . . . . . . . .                  777
                             Perfect Use of the Male Condom . . . . . . . . . . . . . . . . . . .                    778     2-3    Taking a sexual history . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     25
                             Perfect Use of the Pill, Minipill, Depo-Provera, and                                            3-1    Pap smear screening intervals ... . . , . . , ...... , ..... . ... .. . , .                         44
                                Norplant, and Typical Use of Norplant. . . . . . . . . . . .                         778     3-2    Comparison of Papanicolaou reporting, CIN classification ,
                                                                                                                                      and The Bethesda System Classification ..... , . . . . . . . . . . . . . .                        45
                             Lunelle, Evra, and NuvaRing . . . . . . . . . . . . . . . . . . . . . . .               779
                             IUD ...................... . ..... . ........ .. ....                                   779     3-3    2001 Bethesda System interpretation/result categories . . . . . . . . . .                           47
                             Sterilization . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   780     3-4    Indications for colposcopy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        52
                             Contraceptive Continuation . . . . . . . . . . . . . . . . . . . . . . .                780     3-5    Risk characteristics of breast cance1. . . . . . . . . . . . . . . . . . . . . . . . . .            57
                             Emergency Contraception . . . . . . . . . . . . . . . . . . . . . . . . .               781     5-1    Risk factors for osteoporosis and related fractures in Caucasian
                             The Lactational Amenorrhea Method (LAM) . . . . . . . . . .                             781               postrnenopausal women . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          88
                                                                                                                             5-2    Bone mineralization medications . . . . . . . . . . . . . . . . . . . . . . . . . . .               90
                         Index...................... . ....................                                          847
                                                                                                                             5-3    Women's Health Initiative (WHI) results ...... . .. .......... . ,                                  92
                         Network . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     867     5-4    FDA-Approved Hormone Therapy Prescription Drugs
                                                                                                                                      (Not necessarily approved for these indications) . .... , . . . . . . .                           97
                         Forthcoming Books and Conferences
                                                                                                                             6-1    Range of normal values for menses .. .. ... . . . .. .... . . . . . .... .                         122
                         CD-ROM/PDA Registration Form and New Media Survey
                                                                                                                             6-2    Etiologies of excessive uterin e bleeding ... . ... . ............. ,                              122
                         Ordering lnforrnation and Order Form                                                                6-3    Characteristics and types of dysfunctional uterine bleeding .... . .                               125
                                                                                                                             6-4    DSM-IV criteria for premenstrual dysphoric disorder (PMDD) ... .                                   128
                                                                                                                             7-1    Assessing HIV risk behaviors .. .... . ..... .. . ...... .. . . ..... .                            156
                                                                                                                             7-2    Options for sexual intimacy and HIV prevention . . ............ .                                  158
                                                                                                                             7-3    Components of pre-test counseling . . . .. , ...... . .. . . ........ .                            168
                                                                                                                             7-4    Post-test counseling for negative results ...... . . ...... .. ..... .                             169
                                                                                                                             7-5    Post-test counseling for positive results ......... . .......• , . .. .                            170
                                                                                                                             7-6    Possible causes of problematic HTV test results . .. . ............ .                              173
                                                                                                                             7-7    Stages of HTV infection and reproductive health concerns ..... . .                                 176
                                                                                                                             7-8    Contraception for the HIV-infected woman . ... .. .... ... .... . .                                181
                                                                                                                             8-1    Comparative risk of adverse consequences tram coitus-RT]
0                                                                                                                                     and unintended pregnancy ................ .. ..... , .. . .. .                                   193
0
OJ                                                                                                                           8-2    Effects of contraceptives on bacterial and viral RTI ...... . . .... .                             194
0                                                                                                                            8-3    Risks of sexually transmitted bacteria l organisms and
w                                                                                                                                     syndromes in pregnancy and childbirth ............. . ..... .                                    198

""'
w
<D
                                                                 xxii                                                                                                          xxiii
 Exhibit 164                                                                                                                                                                                                           JA-0003281
                                               Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 8 of 27

               Table                                                                             Page   Table                                                                               Page
                8-4    Risks of sexually transmitted viral organisms and                                18-1    First-year probability of pregnancy for women using vaginal
                         syndromes in pregnancy and c.hildbirth ................... .            199               barrier methods .. . ............ . .. ... ... ...... . ..... . .. .     371
                9-1    Percent an.ct number of women at risk and percent at risk                        18-2    Vaginal barrier methods-guidelines for use ... .. ....... .                  376
                         currently using various methods from the 1995 National                         19-1    First-year probability of pregnancy for women using
                         Survey of Family Growth. ............. .. ................ .            223               combined hormonal contraceptives compared with
                9-2    Percentage of women experiencing an unintended                                              other hormonal cont1aceptives .... .. ............... .. . .. .           396
                         pregnancy during the first year of typical use and                             19-2    Circulatory diseases attributable to pills ... . .... ...... .... . . . .    406
                         the first year of perfect use of contraception and the                                 Medical conditions precluding OC use, as listed in pill
                                                                                                        19-3
                         percentage continuing use at the end of the first yeaL                                  package inserts (P PI) ................................ .                   412
                         United States ............ . ................... . ........ , .         226
                                                                                                        19-4    WHO Medical eligibility criteria for low-dose combined oral
               9-3     Voluntary risks in perspective .. .............. ..... , ....... .        236             contraceptives (COCs), patches and rings, 2004 .. . . ...... .              413
               9-4     Major methods of con traception and some related safety
                                                                                                        19-S    Estrogenic, progestogenlc, and combined effects of oral
                        concerns, side effects, and noncontraceptive benefits ...... .           241              contraceptive piJls ........... .......... ............... . .             428
               9-5     The stages of reproductive life ........ ............. .. ..... . .       242    20-1    Delivery systems for progestin-only contraceptives and
               9-6     Contraceptive method comfort and confidence scale ........ .. .           244              combined pills ............................. . ... .... ... .              463
               9-7     Unit costs for contraceptive methods and associated services .. .. .      245    20-2    First-year probability of pregnancy for women using
                                                                                                                   hormonal contraceptives ............................... .                 465
               l0-1    Counseling guide on "How to Pick a Partner" ....... . ..... . . . .       255
                                                                                                        20-3    Bleeding patterns over a 5-yea1 period among women using
               10-2    Collected wisdom on education and counseling .. ........... . .           262              Depo-Provera injections and Norplant implants ............ .               469
               11-1    Reproductive health organizations ......................... .             267            WHO medical eligibility criteria for progestogen-only
                                                                                                        20-4
               11-2    Research and advocacy organizations ........... ... . ... ..... .         268              contraceptives .... , , ..... ...... . , .... .. , ..... ... .... , . ,    472
               11-3    Pharmaceutical company websites and toll-free phone numbers . .. .        272    20-5    Risks of 5 types of cancers in DMPA users .................... .              479
               11-4    Hotlines and websites .................... ... ..... . .. .. .. . .       273    21-1     WHO medical eligibility criteria ......... . ............ , . ... .          507
               11-5    Online resource lists ...... ...... ......... .......... . . .. . . .     277     22-1    First-year probability of pregnancy for sterilization,
                                                                                                                    condoms, pills, IUDs, and implants .............. . ........ .            533
               12-1    Twenty OCs that can be used for emergency
                         contraception in the United States . ... .... . ...... ..... .. . . .    280    22-2    Cost of sterilization ......... . . ...... . ........... . ........ .        534
               12-2    Reasons for requesting emergency contraception,                                   22-3    Various occlusion methods and techniques (advantages
                                                                                                                   and disadvantages) .......... . ......... . ............... .              536
                         selected studies ... .... ... .. ........................... .           292
                                                                                                         22-4    Substitutes for rneperidine anesthesia for female sterilization . . . .      S50
               12-3    Anti-nausea treatment options ............. ... ... . ......... .          295
                                                                                                         24-1    Method timeline: date of introduction and/or FDA approval .... .             604
               12-4    Initiating ongoing contraception after ECP use . ... . ..... ..... .       296
                                                                                                         24-2    The drug development process . . ............ . .............. .             605
               13-1    Percentage of women age 1S-44 who report having had no
                         sexual intercourse in the 3 months prior to NSFG                                24-3    Microbicide Clinical Trials Planned, Ongoing, or Completed ... . .           608
                         interview, L995 . .................................... . . .             306    25-1    Pre-pregnancy health precautions ........ ... ... .. ..... . ... . .         619
               14-1    First-year probability of pregnancy for withdrawal, chance,                       25-2    The preconception care visit ....... . ..... . ...... . .... . .... .        620
                         condoms, and pills ................... .. ........... .. .. .            312    25-3    Mother's age and risk for chromosome abnormalities .. .. ...... .            621
               15-1    First-year probability of pregnancy for women using no                            25-4    Common medications that may adversely affect fetal
                          method, a FAB method, and barrier methods .............. .              319              development .... . .................................... .                  626
               16-1    Characteristics of latex, natural membrane, and synthetic                         26-1    Possible reasons for discrepancy between uterine size and
                         condoms .......................................... .. . .                333              menstrual dates ....................................... .                  631
               16-2    First year probability of pregnancy for couples using                             26-2    Commonly used clinic and office pregnancy tests .... . ...... .. .           636
                          condoms, withdrawal, diaphragm, and pill ................. .            334    26-3    Early pregnancy danger signs .................. .. .. . ..... .              644
               16-3    Dialogues for negotiating condom use with sex partners .... . .. . .       340    27-1    Incidence of conception over time among non-sterile
0              16-4    Characteristics men seek when selecting a condom,                                           couples with mean fecundability of 0.2 (pregnancy
0                        1991 National Survey of Men .......... .. ........... .. ... .           342              rate "'20% per month) .... . .................... . ... . .. . .           653
CX)                                                                                                                                                                                           655
               16-5    Examples of lubricant products that should and should not                         27-2     Causes of infertility in men ........... , •............... , . . .
0
vJ                       be used with natural rubber latex condoms .. ... . ...... .. . . .       344    27-3     Causes of infertility in women ............... , ..... . ....... .          655
-...J
.i::,..
0                                                      xxiv                                                                                        XXV

 Exhibit 164                                                                                                                                                                     JA-0003282
                                                  Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 9 of 27

                 Table                                                                                Page
                 27-4    Fertile, indeterminate, and subfertile ranges for sperm
                           measurements ........... . ......... .. .. . ...... . .... ... .           657
                 27-5    lnitial laboratory studies for evaluating fertility ...... . .... .. .. .    658    List of Figures
                 27-6    Tests for further evaluation of the woman ... . .. .... , . , . , , .. , ,   659
                 28-1    Characteristics of women who obtained legal abortions-
                           United States, selected years, 1972 to 1999 ...... ... . ....... .         677
                                                                                                             Figure                                                                                   Page
                 28-2    Advantages and disadvantages of early abortion methods ...... . .            678     2-1      Sexual response curve .............. ....... ........ .. .... . .                18
                 28-3    Comparison of Mifepcistone Regimens . ............. . ....... .              684     4-1      Regulation of the menstrual cycle , . ..... . .. .... ..... .. ..... .           68
                 28-4    Warning signs after abortion . ....... .. ...... . ............ . .          686     4-2      Menstrual cycle events: hormone levels, ovarian, and
                                                                                                                        endometrial patterns and cyclic temperatuie and cervical
                 29-1    Pregnancies, births, and abortions to adolescents (numbers                                     mucus changes ....................... . ... . ..... . . .... .                  69
                           in thousands): United States, 1997 .. .. ...... . ............ . .         702
                                                                                                                       Stages/nomenclature of normal reproductive aging in women . . . .                74
                 29-2    Percent of never-married males and females who had                                   5-1
                           had sexual intercourse: United States, 1995 . ... . .. . . .... . .. .             6-1      Diagnostic evaluation for primary amenorrhea . ... ...... .... , .              114
                                                                                                      713
                                                                                                              6-2      Systematic diagnostic evaluation for secondary amenorrhea ... . .               117
                 29-3    Minor's right to consent to health care . . . . ..... ..... . . ...... .     735
                                                                                                              6-3      Flexibility in SSRl use for premenstrual syndrome (PMS) .. .... . .             131
                 29-4    Quick checklist for assessing whether contraceptive services
                          to teens are optimal (FIND, SERVE, CARE Model).... . ...... . .             737     9-1      Time spent in the stages of reproductive life . ... .. .. .. ....... .          243
                 31-1    Percentage of women experiencing an unintended pregnancy                             9-2      One year costs associated with contraceptive method use
                           during the first year of typical use and the first year of                                    in the private sector ............... . ..... . . . . ...... . .. . .         246
                           perfect use of contraception and the percentage                                             Five year costs associated with contraceptive method use
                                                                                                              9-3
                           continuing use at the end of the first year. United States ...... .        792                 in the private sector . .. .... .... . ........ .. ... .. ........ .         Z47
                 31-2    Summary of studies of pregnancy rates among women                                             Impact of delay i• treatment on ECP effectiveness . ........... .               287
                                                                                                              12-1
                           neither contracepting nor breastfeeding ........... . ..... .. .           794
                                                                                                              12-2      Pregnancy probability by cycle day .... . .. ......... . ..... .. . .          293
                 31-3    Summary of studies of contraceptive faj!ure: spermicides ....... .           795                                                                                              323
                                                                                                              15-1     CycleBeads for Standard Days method ............... . .... . . .
                 31 -4   Summary of studies of contraceptive failure: withdrawal . , ... , ..         802                                                                                              325
                                                                                                              15-2     Cervical secretion variations during a model menstrual cycle . .. .
                 31-5    Summary of studies of contraceptive failure: periodic                                                                                                                         327
                                                                                                              15-3      Symptothermal variations during a model menstrual cycle . . ... .
                           abstinence ... ; . .. ; ... . .. .. ........................... .          804
                                                                                                              L8-1      Reality Female Condom ......... . . . . .. .. ........ .. . ...... .           367
                 31-6    Summary of studies of contraceptive failure: cervical cap
                                                                                                                        Types of diaphragms ...................... . ...... .... .... .                368
                           and other female barrier met!lods with spermicide .. , ....... .           809     18-2
                                                                                                              18-3      Cervical cap . . . . ..... . ...... , ... . .. . ........ . .......... . .     368
                 31-7    Summary of studies of contraceptive failure: sponge ........ .. . .          812
                                                                                                                        Contraceptive sponge ..... .... .... . . , ..... . . ...... ....... .           369
                 31-8    Summary of studies of contraceptive failure: diaphragm                               18-4
                           with spermicide .......... . ............... . .... .. . .. ... .           813    18-5      Some women prefer to use a plastic introducer for
                                                                                                                          diaphragm insertion ........ ........ .................. . .                  370
                 31-9    Summary of studies of contraceptive failure: male condom ..... .              818
                                                                                                              19-1      Relative potency of estrogens and progesti.ns in selected oral
                 31-10   Summary of studies of contraceptive failure: minipill ......... . .           821
                                                                                                                          contraceptives reflecting the debate about the strength of
                 31-11   Summary of studies of contraceptive failure: combined oral                                       the progestins .. . ... .. ... , .... .......... . ..... .... .... .          394
                           contraceptives, vaginal rings, and patches .......... . . ... . . .         824              Choosing a pill .. ................ .. ....... .. . .. .. . ...... .            423
                                                                                                              19-2
                 31-12   Summary of studies of contraceptive failure: injectables .. . . ... , .       833              New onset or worsening heachaches in OC users . . ............ .                431
                                                                                                              19-3
                 31-13   Summary of studies of contraceptive failure: IUD ......... , .. . .           836              Vaginal Contraceptive ring: insertion .. .... , .. . . . .. . . .. . .... ,     451
0                                                                                                             19-4
0                31-14   Summary of studies of contraceptive failure: Implants ....... .. .            838              Color Photos of Combined and Progestin-Only Oral Contraceptives ... .           A-H
CX)                                                                                                           Insert
0                31-15   Summary of studies of contraceptive failure: female sterilization . .         839    20-1      No,plant removal techniques.... ........ . .... ... ...... ... .                -486
w                31-16   Summary of studies of contraceptive failure: vasectomy . ... ... . .          844              Sperm penetration test following progestin•only pill .. .... .... . .           488
-.....J                                                                                                        20-2
~
....,ll,.

                                                          ,OCVI                                                                                          xxvii
   Exhibit 164                                                                                                                                                                           JA-0003283
                                                          Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 10 of 27

               Figure                                                                                                               Page
               21-1-7     CopperT 380A Insertion. . . .. . . .. .. . .. .. ... ... .. . . ........ .                                520
               21 -8-18   LevonorgestreJ-ReJeasing Intrauterine
                            System (LNG-IUS) Insertion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  523
               22-1       Tubal sterilization techniques........ . . .. ....... . . . . . . . . . . . .                             540
               22-2       Minilaparotomy incision site and size . . . . . . . . . . . . . . . . . . . . . . . .                     542
               22-3       A metal elevato r ra ises the uterus and moves it from side
                            to side so th at the uterus and tubes will be closer to the

               22-4
                            incision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                          Laparoscopy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                    543
                                                                                                                                    545
                                                                                                                                           Expanding Perspectives
               22-5       A laparoscopy instrument gras ps one tube in preparation for
                             cautery or application of a ring or clip. . . . . . . . . . . . . . . . . . . . . .                    545    on Reproductive Health
               22-6       Hysteroscopic placement of permanent birth control
                             micro-insert within tubal lumen . . . . . . . . . . . . . . . . . . . . . . . . . .                    547
                                                                                                                                           Deborah Kowal, MA, PA
               22-7       Sites of vasectomy incisions ... . . ....... ... . .. . ... . ..... _.. ,                                 552
               22-8       No-scaJpel vasectomy , . . .... . . , . . . . . . . . . . . . . . . . . . . . . . . . . . .               554
               23-1       Evidence-based guidelines for breastfeeding management
                             during the firs t. 14 days. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          577        •   Evolving market forces and consumer expectations are changing the
               23-2       Schema for breastfeed lng defini lion . . . . . . . . . . . . . . . . . . . . . . . . .                   580            scope of reproductive health services.
               23-3       LAM: lactation al amenorrhea method . . . . . . . . . . . . . . . . . . . . . . . .                       581        •   Many primary care providers are delivering reproductive health services .
               26-1       hCG levels during normal pregnancy . . . . . . . . . . . . . . . . . . . . . . . .                        632            Conversely, many reproductive health care providers are delivering pri-
               26-2       hCG levels in early pregnancy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 633            mary care services.
               26-3       hCG disappearance afte r pregnancy . .. . . . .... , . . . . . . . . . . . . . . .                        634        •   Family planning helps not only individuals and families, but also the
               28-1       Options for terminating pregnancy, by length of pregnancy . . . . .                                       678            community at large.
               28-2       Percentage of women eligible for early medical abortion
                            who were prescribed mifepristone, four European
                            countries, 1990-2000 . ..... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                679        In recent years, reproductive health care in the United States, in paral-
               29-1       Abortions, births and pregnancies per 1,000 women aged                                                           lel with oth er medical disciplines, has changed to meet the challenges of
                            14--19, by age, United States, 1997.. . . . . . . . . . . . . . . . . . . . . . . .                     706
                                                                                                                                           evolving market forces and broadened consumer expectations. As a result,
               29-2       Abortions, births and pregnancies per 1,000 women aged                                                           integrated reproductive health care has expanded in concept. In many
                            15-19, United States, 19 70-1999. . . .. . . . . . ... .. .. . . .... ...                               707
                                                                                                                                           cases, shifting management and insurance schemes have placed repro-
               29-3       Number of births per 1,000 women aged 15-19, 1990s. . . . . . . . . .                                     708
                                                                                                                                           ductive health within the domain of primary care. For an increasing
               29-4       Percent of never-married females and males who have                                                              number of women, the clinician who provided only family planning now
                            had sexual intercourse before reaching selected ages,
                                                                                                                                           often serves as their health care provider for all primary care. For others,
                            by race, United States, 1995 . . . .. . , , . , .... , . .. . . , . . . . . . . . .                     712
               30-1
                                                                                                                                           their primary care provider now delivers the family planning services they
                          Age pyramids for the United States and Mexico.. . . . . . . . . . . . . . .                               755
                                                                                                                                           may previously have received elsewhere.
               30-2       Age pyramids for six stable populations .. . . ... .. . , , . . . , . . . . . .                           756
               30-3       The demographic transition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 759       A broader scope of family planning services includes not only fertility
               30-4       Doubling time and world population growth curve .. . . . . . . . . . . .                                  764    but also infertility, not only sexually transmitted iniections (STls) but also
               30-5       Age-specific mortality rates fo r a typical population with                                                      reproductive tract infections (RTls) overall, not only menstruation and
                            expectation of life of 50 years . . . . . . . . . . . . . . . . . . . . . . . . . ... . .               766    fertilization but also the preconceptual and interconceptual periods and
                                                                                                                                           menopause, and finally, not only reproductive tract problems but the
                                                                                                                                           wide range of risk factors that influence a woman's h ealth in general. As
0                                                                                                                                          reproductive health care expands in scope, however, two goals are para-
0
(X)                                                                                                                                        mount. First, the planning, or preventive focus, of family planning must
0                                                                                                                                          remain a central activity. Second, reproductive health must be recognized
(.,.)
-.J                                                                                                                                        for its broader public health impact.
~
I'\.)
                                                                      nviii                                                                CONTRACEPTIVE TECHNOLOGY                                             CHAPTER 1   1
 Exhibit 164                                                                                                                                                                                                JA-0003284
                                                  Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 11 of 27

                                                                                                                      OST                      ·
                results have not yet been substantiated by any other studies, Consensus is
                that it is not prudent to prescribe higher dose pills based on these
                preliminary data because of the increased risk of thrombosis with high
                                                                                                                C       Health department family planning programs in Washington State
                                                                                                                have paid much less for OCs than for other hormonal contraceptives. In
                doses of estrogen.11 Heavier women who used extended cycles of OCs had                          2001, they reported paying $1.35 per cyde of combined pills, 1ust over
                no increase in pregnancy risk. 12                                                               one third of the cost of Depo-Provera. [n Washington, the discounted cost
                                                                                                                of OCs to health departments is about 1120th of the price charged to a
                Transdermal Patch and ContraceptiYe Ring                                                        private pharmacy chain. 19 The cost of the pills to women paying full
                                                                                                                price at pharmacies varies somewhat but is becoming higher all the time,
                   The patch and the vaginal ring have not been in use long enough to
                                                                                                                ranging from $15 to $50 or even higher per cycle. Generic brands are
                permit precise measurements of typical-use failure rates. In comparative
                                                                                                                typically less expensive. Usually, pills cost from $30 to $35 per cycle, one
                trials, the failure rates for patches, vaginal rings, and OCs were low 13 .1 4
                                                                                                                ring costs $40, and a pack of 3 patches (one cycle) costs $42. This means
                and roughly equivalent. Successful utilization rates were statistically
                                                                                                                women paying full price pay $390 to $455 per year out of pocket for OCs,
                higher with the longer acting agents than with the pills that were taken
                                                                                                                just over $500 for the ring and about $550 for the patch. Women whose
                daily. Overall, women who used the patch or vaginal ring were more
                                                                                                                contraceptives are covered by insurance have to pay a co-pay each
                likely to use their methods correctly and consistently for 13 cycles than
                                                                                                                month. Purchase of OCs from the lntemet, when 3 cycles are bought at a
                were OC users. 15•16 These observations suggest that, in routine practice,
                                                                                                                time, can reduce the price to under $20 per cycle with delivery charges
                the newer long-acting delivery systems may be associated with lower
                                                                                                                 extra. Some women travel to Mexico to purchase pills over-the-counter
                typical-use pregnancy rates than are the pills. However, since this tanta-
                lizing possibility has not yet been demonstrated, the authors have de-                           for as little as $3 to $5 per cycle.
                cided to quote the same typical failure rates for the pill, the patch, and the
                vaginal ring (see Chapter 9, The Essentials of Contraception).                                  ORAL CONTRACEPTIVES
                   One group of potential patch users deserves special counseling. Heavier                          OCs are safe and effective for the vast majority of reproductive-aged
                women, weighing >198 lbs, comprised 3% of the study population but                               women. They are the most extensively studied medications in the history
                experienced 30% of all the pregnancies in the clinical trial. 17 This de-                        of medicine. Over 80% of U.S. women born after 1945 have used the pill
                crease in efficacy does not preclude use of the patch by heavier women                           at some tjme, 1 ln the United States, OCs a1e available only by prescrip-
                but does suggest that these women may benefit from additional coun-                              tion; in some other countries, they are available over the counter. The
                seling, 18 including recommending back-up contraception.                                         keys to successful and safe QC use are selection of appropriate OC candi-
                                                                                                                 dates, patient motivation, and effective counseling.
                Table 19-1 First-year probability of 11re~nancy• for women using combined hormonal
                           contraceptives compared with other hormonal contraceptives                            Oral Contraceptive Formulations
                                                                                                                 OCs are available in either monophasic or multiphasic packaging:
                                                    % of Women Experiencing an             % of Women
                                                  Unintended Pregnancy Within the         Continuing Use              • Monophasic formulations. Each active pill contains the same
                                                          First Vear of Use                at One Year                   doses of the estrogen and progestin.
                           Method                  Typical Use          Perfect Use                                  • Multiphasic formulations. The amounts of hormones in the
                Combined pi ll and minipill              8                   0.3                68                       active pills can vary thrnughout the cycle.
                Evra Patch and Nuva Ring                 8..                 0.3                68                            Biphasic pills have 2. different combinations of estrogen
                Depo-Provera                             3                   0.3                56                            and progestin in the pills.
                IUD                                                                                                           Triphasic formulations have 3 different combinations. Some-
                  Paragard (Copper TI                    0.8                 0.6                 78                           times the progestin content increases in stepwise progression
                  Mirena (LNG-IUS)                       0.1                 0.1                 81                           during the cycle, but some other formulations may also alter
                                                                                                                              the amounts of estrogen given during the cycle. One formu-
0               * See Table 9-2 for pregnancy year failure rates of all methods.                                              lation (Estrostep) holds the progestin dose constant and in-
0               ** No data available; assumed to be same as combined oral contraceptives.
OJ                                                                                                                            creases the estrogen content in tablets late in the cycle.
                 Emergency Contraceptive Pills: Treatment initia ted with i n 72 hours after unprotected
0                                                                                                                   Most pill packs contain 21 active (hormone containing) pills with or
w                intercourse reduces the risk of pregnancy by at least 75 %. (See Chapter 12 for more
                 information .)                                                                                   without 7 placebo pills (21-pill packs versus 28-pill packs). However, one
""'
.i::,.
w
                                                                                                                                                                              CHAPTER 19   397
                396    C OMBINED H ORMONA L C ONTRACEPT/Vf M ITHODS                CONTRA CEPTI VE TfCHNOLOGY     C ONTRACEPTIVE T ECHNOLOGY

  Exhibit 164                                                                                                                                                                   JA-0003285
                                                Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 12 of 27


               brand (Mircette) includes 21 active pills, 2 placebo pills and 5 pills with 10        2.     Reduction of ectopic pregnancies. OCs reduce the risk of ec-
               mcg EE each. Another preparation (Seasonale) has 84 active pills followed                    topic pregnancy by over 90%.23--25 At least one in 80 pregnancies
               by 7 placebo pills, which reduces the number of withdrawal bleeds to 4                       in the United States is an ectopic pregnancy, the leading cause of
               episodes a year. Under development are preparations containing 24 active                     maternal death in the first trimester. The CDC reports that 25
               pills and 4 placebo pills per pack.                                                          women died of ectopic pregnancy in 1992.

                                                                                                  Menstrually-related health benefits

               A          DVANTAGES AND INDICATIONS
                          Many women harbor profound misinformation about the safety
               and utility of OCs. A 2000 survey revealed that 41 % of those interviewed
                                                                                                      1.    Decreased dysmenorrhea. OCs significantly decrease men-
                                                                                                            strual cramps and pain. Although the original studies used high-
                                                                                                            dose formulations, even low-dose formulations help when given
               believed the pill was associated with significant health hazards. 20 How-                    in the conventional cyclic fashion. 26 OC use reduces the inci-
               ever, OCs have numerous attractive features:                                                 dence of all degrees of dysmenorrhea by 60%. 27 Severe dysmenor-
                                                                                                            rhea was reduced by almost 90%. 28 ln a randomized clinical trial,
               General Advantages
                                                                                                            low-dose OC users reported fewer absences from school and work
                     1.    Effectiveness. When taken correctly and consistently, OCs are                    and used less pain relief medicine than placebo users. More
                           very effective contraceptives that give women control over their                 significant relief of symptoms can be achieved by continuous or
                           own fertility.                                                                   extended use, which eliminates withdrawal periods for prolonged
                     2.    Safety. Through prudent selection of users (see below), OCs are                  periods of time.
                           safer for a woman's health than are pregnancy and delivery.                2.    Decreased menstrual blood Joss. OCs decrease the number of
                           Recent large-scale studies show that OC use does not increase the                days of bleeding and the amount of blood women lose each cycle.
                           risk of death among non-smokers. 21                                              In women with menorrhagia, high-dose QC use reduced blood
                     3.    An option throughout the reproductive years. Healthy                             loss by 53%. 29 In more recent studies with low dose OCs (30 mcg
                           women can safely use OCs throughout their reproductive Jives.                    EE), menstrual blood loss and duration of flow were also de-
                           Age itself is not a reason to avoid OCs. The noncontraceptive                    creased.30 Overall, a 38% to 49% reduction in menstrual blood
                                                                                                                                                                          31 32
                           benefits of the pill meet the varying needs of women of all ages.                loss was seen in another study with a 30 mcg EE preparation. ,
                           Young women may benefit from reduction in severe dysmenor-                       In addition, nearly 50% of women experience a reduction in
                           rhea and acne, while at the other end reproductive life, peri-                   duration of menstrual bleeding with OC use .33 Decreased men-
                           menopausal women may benefit from cycle control and hot flash                    strual blood loss reduces a woman's risk for iron deficiency ane-
                           reduction provided by OCs.                                                       mia. If women use any of the extended cycle opt1ons, the number
                                                                                                            of withdrawal bleeds decreases, enhancing these benefits even
                     4.     Rapid reversibility. On average, women who stop taking OCs
                                                                                                             more.
                            have only a 2-week delay in return of ovulation. Some women
                            (<3%) have a slower return to fertility-the so-called "post-pill           3. Reduction in menstrually-related PMS symptoms. OCs can
                            amenorrhea"-that is diagnosed 6 months after stopping the                     reduce menstrually-related PMS symptoms such as mastalgia,
                            pills. Women need to understand that OC use neither hastens                      bloating, cramping, and pain. Drospirenone-containing pills
                            nor delays the onset of menopause.                                               have also been shown to improve symptoms of water retention,
                                                                                                             negative affect, and increased appetite associated with men-
               Contraceptive health benefits                                                                 ses.34,35
                     1.     Reduction of maternal deaths. The CDC calculated that there                4.    Decreased anovulatory bleeding. Low-dose OC use was associ-
                            were 11.8 pregnancy-related deaths per 100,000 live births in                    ated with a more than 80% improvement in dysfunctional uter-
                            the last decade of the 20th century, but that there was signifi-                 ine bleeding in a randomized, double blind, placebo-controlled
0                           cant under-reporting. 22 Embolism, hemorrhage, and pregnancy-                    study.36
0                           induced hypertension were the 3 leading causes of death.
OJ                          Considering that nearly half the pregnancies in this country are           5.    Mittelschmerz relief. By preventing ovulation, OCs can elimi-
0
w                           unintended, prevention of those pregnancies could significantly                  nate the midcycle pain some women experience with ovarian
                                                                                                             follicle swelling and oocyte extrusion.
""'
~
~
                            decrease maternal deaths.


               398        COMBINED HORMONAL CONTRACEPTIVE METHODS      CONTRACEPTIVE TECHNOLOGY    CONTRACEPTIVE TECHNOLOGY                                      CHAPTER 19   399
 Exhibit 164                                                                                                                                                       JA-0003286
                                               Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 13 of 27


                     6. Fewer ovarian cyst problems. Because OCs suppress ovulation,                               COLOR                     -
                                                                                                                                                 PHOTOS
                                                                                                                                                 ---                      ~~




                        they reduce the risk of hemorrhagic corpora luteal cysts, a condi-
                        tion which can require surgery. Because OCs decrease stimulation                 of Combined and Progestin-Only Oral Contraceptives
                        of the ovaries by FSH and LH, the incidence of other functional
                        ovarian cysts among women using high-dose OCs was also re-
                        duced. Low-dose and multiphasic formulations may help reduce
                        postovulatory cysts; 37•38 however, they do not protect against                The eight color pages of pills are organized as follows:
                        follicular cyst formation. 39.4o
                     7. Improvement in menstrual migraines. Menstrual migraines                        Color photos of pills from lowest to highest estrogen dose
                        are caused by estrogen withdrawal. Cyclic OC use may worsen
                        the intensity of a woman's migraine during her menses; on the                   • Progestin-only pills with no estrogen: Micronor, NOR-OD, and Ovrette
                        other hand, menstrual migraine symptoms may be prevented if
                        she takes active pills every day continuously. (See the section on              • Lowest estrogen pi lls with 20 micrograms of the estrogen ,
                        Headaches, in Managing Side Effects.)                                             ethinyl estradiol: Alesse, Levlite, LoEstrin 1/20, and Mircette
               General health benefits                                                                  • All of the 30- and 35-microgram pills (all ethinyl estradiol)
                     1. Endometrial and ovarian cancer risk reductions. When com-
                                                                                                        • All of the phasic pills
                        pared with women who have never used OCs, OC users are 40%
                        less likely to develop epithelial ovarian cancer. 41 Ten years or               • Highest estrogen pills, with 50 micrograms of estrogen
                        more of use of all monophasic formulations reduces a woman's                      (ethinyl estradiol OR mestranol). Mestranol is converted in the body to
                        risk of developing such cancers by 80%. 42 This protection lasts for
                                                                                                          ethinyl estradiol; 50 mcg of mestranol is equivalent to 35 mcg of eth inyl
                        up to two decades beyond the time the woman takes her last
                        OC.42•43 Studies that focus on the newer lower dose formulations                  estradiol
                        (<35 mcg EE) have found similar protection levels43 even in
                        women genetically at higher risk for developing ovarian cancer                 * There are prominent horizontal or vertical parallel lines ("equal signs"}
                        (BRCAl mutation rnncers). 43 •44 Formulations with high doses of               between pills which are pharmacologically exactly the same. The color and
                        progestins protected more than twice as well as OCs with a lower               packaging of pills dispensed in clinics may differ from pills in pharmacies.
                        dose of progestins.45 Women with a family history of ovarian
                        cancer enjoy a greater benefit of ovarian cancer risk reduction                Pills you can prescribe as emergency contraceptive pills
                        than women with no family history. 46 Women with first-degree
                        relatives with ovarian cancer who use OCs for 4 years had a 90%
                        reduction in ovarian cancer risk. 47 One study found that in-
                        creased duration of OC use did not reduce further the risk of
                        ovarian cancer in BRCAl or BRCA2 mutation carriers and cau-
                        tioned against routine use of OCs for chemoprevention. 48 On the
                        other hand, current information has led some to suggest that OCs
                        should be offered to women at high risk for ovarian cancer even
                         if contraceptive benefit is not required .49
                              OC use for at least 12 months reduces a woman's risk of devel-
                            oping endometrial cancer by about 40%. so That risk reduction is
                            increased to 80% in women who use OCs for at least a decade.41
0                           This protection also endures for up to 20 years after OC discon-
0                           tinuation.51
(X)
0                    2.     Decreased risk of benign breast conditions. OC users are less
(.,.)                       likely to develop fibrocystic breast changes, cysts, or fibroade-
-.J                         noma and are less likely to experience progression of those breast
~
01
               400        COMBINED H ORMONAL CONTRACEPTIVE M ITHOOS      CONTR,A,CfPTIVE TFCHNOinc;y
 Exhibit 164                                                                                                                                                                JA-0003287
                                                     Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 14 of 27




                                                                                                                                                                                             LO/OVRAL®-28 TABLETS
                                                                                                                                         LEVLEN® 28 TABLETS                                  (0.3 mg norgeslrel/30 mcg ethinyl estradiol)
                                                                                                                                    (0.15 mg levonmgestrel/30 mcg ethinyl estrodiol)                   (active pills white)
                                                                                                                                              (active pills light orange)                                      Wyeth
                                                                                                                                                        Berlex
                                                                                     NOR-QD® TABLETS                                                                                                              II
                    MICRONOR®TABLETS
                                                                                     (0.35 mg norethindrone) (yellow)
                                                                                                                                                           II
                        28-DAY REGIMEN
                     (0.35 mg norethindrone) (lime green)                                           Watson
                                Ortho-McNeil

                                                                                                                                      NORDETTE®-28 TABLETS
                                                                                                                                    (0.15 mg levonorgestrel/30 mcg ethinyl estrodiol)             LOW-OGESTREL - 28
                                                                                                                                              (active pills light orange)                     (0.3 mg norgestrel/30 mcg ethinyl es1rodiol)
                                                                                                                                                      Monarch                                            (active pills white)
                                                                                                                                                                                                               Watson
                                                                                  OVRETTE® TABLETS
                                                                                   (0.075 mg norgeslrel) (yellow)                                                                                                 II
                                                                                                 Wyeth


                            COMBINED Pli.LS - 20 microgram PILLS
                                                                                                                  AVIANE                                                                           LEVORA TABLETS
                                                                                                                      (0.1 mg
                                                                                                                                                  SEASONALE                                (0.15 mg levonorgestrel/30 mcg ethinyl estradiol)
                                                                                                                                    (0.15 mg levonorgestrel/30 mcg e1hinyl estrodiol)                   (active pills white)
                                                                                                                  levonorgestrel/
                                                                                                                  20 mcg ethinyl         84 active pills followed by 7 placebo pills                           Watson
                                                                                                                                                  Barr Laboratories
                                                                                                                     estradioll
                                                                                                                   (active pills
                                                              LEVLITE ™ - 28 TABLETS                                 orange)
                                                           (0.1 mg levonorgestrel/20 mcg ethinyl estrodiol)            Barr
                    ALESSE - 28 TABLETS                                   (active pills pink)                     Laboratories

                (0.1 mg levonorgestrel/20 mcg ethinyl estrodiol)                Berlex                                                 DESOGEN® 28 TABLETS
                                                                                                                                     (0.1Smg desogestrel/30 mcg ethinyl estradiol)               LOESTRIN® 21 1.5/30
                             (active pills pink)                                                                                                                                        (1.5 mg norethindrone acelote/ 30 mcg elhinyl estradiol)
                                                                                                                                                  (active pills white)
                                   Wyeth
                                                                                                                                                        Organon                                          (active pills green)
                                                                                                                                                                                                                Pfizer
                                                                                    .'.ldft    - •~c
                                                                                                   5-d~J                                                  11
                                                                                       - -· ·.1vv
                                                                                    iiQ          • C(•..(.':i iii
                                                                                    ~       -~ '8 J~cft:·~
                                                                                ~   • :"(J, ,' •'     l .d l -~
0
0                                                                                               (     )
CX>
0                    LOESTRIN® FE I !20                                    MIRCETTE-28TABLETS
(.v
                 (1mg norethindrone acetate/20 mcg ethinyl         (0.15 mg desogestrel/ 20 mcg ethinyl estradiol X21 (white)/         ORTHO-CEPT® TABLETS                                       YASMIN 28 TABLETS
-.....J
~                  estradiol/7 5 mg ferrous fumarole [7 d])          placebo X2 (green)/10 mcg ethinyl estrodiol X5 (yellow)                 28-DAY REGIMEN                                 (3.0 mg drospirenone/30 mcg ethinyl estrodiol)
0)                                                                                                                                    (0.15 mg desogeslrel/30 mcg ethinyl eslradioll                     (active pill s yellow)
                            (active pills white)                                           O rganon
                                                                                                                                                  (active pills orange)                                         Berlex
                                   Pfizer
  Exhibit 164                                                                                                                                                                                                            JA-0003288
                                                                                    Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 15 of 27



                                                                                                                                                                                                l
                                                                                                                                                                                                      t•   • I
                                                                                                                                                                                                                    i''   ! I'
                                                                                                                                                                                               .,I
                                                                                                                                                                                               'i          I   I
                                                                                                                                                                                                                    -        -


                  ·-
                  - ·
                  ~
                              -
                              -
                                       -
                                       ...
                                                 •
                                                 •
                                                          -
                                                          ....
                                                                    •
                                                                    •
                                                                             ~
                                                                             ....                                                                                                          NORETHIN I/JSE-28                                                  ORTHO-NOVUM® I /35
                    ,I
                  h,.m
                                                                                                                                                                                      (I mg norethindrone/35 mcg ethinyl eslradiol)                                    28TABLETS
                  01'C(Jft • .?,5 1\<W!l,.,,,, . . . . . . . ..,...~t,,..._t},                                                                                                                       (active pills white)                                  11 mg norethindrone/35 m(g ethinyl estradiol)
                                                                                                                                                                                                            Shire
                                                                                                                                                                                                                                                                          (active pills peach)
                                                                                                                                                                                                                    II                                                      Ortho-McNeil

                                                                                                                                                                                                 --~-.~-                -~--,
                                                                                                                                                                                                                                                                                     II
                      OVCON®35 28-DAY                                                                ORTHO-CYCLEN®
                (0.4 mg norethindrone/35 mcg ethinyl estradiol)                                           28TABLETS                                                                                   . . --
                         (active pills peach)                                                 (0.25 mg norgestimate/35 mcg ethinyl estrodiol)
                          Warner-Chilcott                                                                        (active pills blue)
                                                                                                                                                                                                       . - - - - _o~
                Now there is a chewable Ovcon-35 pill! ..,_                                                       Ortho-McNeil
                                                                                                                                                                                   NORINYL® I +35 28-DAY TABLETS
                                                                                                                                                                                     (l mg norethindrone/35 mcg ethinyl estradiol)
                                                                                                                                                                                                                                                                          NECON 1/35-28
                                                                                                                                                                                               (active pills yellow-green)
                                                                                                                                                                                                                                                                (1   mg norethindrone/3 5mcg ethinyl eslradiol)
                                                                                                                                                                                                        Watson                                                           (active pills dark yellow)
                                                                                                                                                                                                                                                                                  Watson

                                                                                                                                                                                                           COMBINED PILLS - PHASIC PILLS

                                                                                                                                                                                                                   ORT HO TRI-CYCLEN®
                                                                                                                                                                                                                        LO - 28TABLETS
                                                                                                                                                                                                                        (norgeslimate/ethinyl estradiol)
                                                                                                                                                                                                                        0.18 mg/25 mcg Od) (whice),
                            BREVICON®
                                                                                                                                                                                                                    tl.215 mg/25 mcg (7d) (light blue),
                                                                                                     MODIC ON® TABLETS                                                                                               0.25 mg/25 mcg (7d) (dark blue)
                        28-DAY TABLETS                                                                  28-DAY REGIMEN                                                                                                    remaining 7 placebo pills ore green
                                                                                                                                                                                                                                                                                    CYCLESSA
                 [0.5mg norethindrone/35 mcg ethinyl estradiol}                                 (0.5 mg norethindrone/35 mcg ethinyl estrodiol)                                                                                                                       [desogestrel/ethinyl estrodiol-triphasic regimen)
                                                                                                                                                                                                                                  Orcho-McNeil
                                             (active pills blue)                                                    (active pills white}                                                                                                                                   0.1 mg/25 mcg (7d) (light yellow)
                                                  Watson                                                               Ortho-McNeil                                                                                                                                         0.125 mg/25 mcg 17d) (orange)
                                                                                                                                                                                                                                                                               0.150 mg/25 mcg (7d) (red)
                                                                                                                                                                                                                                                                                          Organon
                                                                                                   Nll;Dlllfltj!t



                                                                                                  .Zovia 1/35E 28
                                                                                                   --loll
                                                                                                    ""' -
                                                                                                            ---
                                                                                                     ~~.-det...,.i


                                                                                                      ':f .......
                                                                                                          Zo,ia
                                                                                                    -.....f
                                                                                                                 --.-,~. .. . .,__ ___- 28
                                                                                                                     U35E-28
                                                                                                                    SA#f ..-. ...   roii""   _ .,....T.,.. ., Rl ----.. 1,A'f '"
                                                                                                   ..-.,..-: ,
                                                                                                                                                                                          TRIVORA®                                      TRIPHASIL®-                                  TRI-LEVLEN®
                                                                                                      @ •
                                                                                                                                                                                        [levonorgestrel/elhinyl                          28TABLETS                                    28TABLETS
0
0                                                                                                                                                                                    estradiol-triphasic regimen l                      (levonorgestrel/ethinyl                 !levonorgeslrel/ethinyl estradiol-
CX>                                                                                                                                                                                 0.050 mg/30 mcg (6d), 0.075                       e1tradiol-triphosic regimen)                      triphasic regimen)
0                                                                                                                                                                                          mg/40 mcg (5d),                         O.OSO mg/30 mcg (6d) (brown),                0.050 mg/30 mcg (6d) (brown),
(.v
                                                                                                                                                                                   0.125 mg/30 mcg (l Odl (pink)                   0.075 mg/40 mcg (5d) (white},                 0.075 mg/40 mcg (Sd) (white),
-.....J                    DEMULEN® I /35-28                                                           ZOVIA® I /35E-28                                                                                                                 0.125 mg/30 mcg (1Od)
~                                                                                                                                                                                             Watson                                                                                  0.125 mg/30 mcg [1(kl)
-.....J         (1 mg    ethynodiol diacelote/35 mcg ethinyl estrodiol)                      [1 mg ethynodiol diacetale/35 mcg elhin~ estradiol)                                                                                             (light yellow)                                (light yellow)
                                           (active pills white)                                               (active pills light pink)                                                                                                          Wyeth                                        Berlex
                                                Pharmacia                                                                    \A/..., t-r " "'
  Exhibit 164                                                                                                                                                                                                                                                                                  JA-0003289
                                                Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 16 of 27

                   COMBINED PILLS - PHASIC PILLS (continued)                                           -3•2tt1;11;1i•l?llf Ifi'ii1 1HK·f·ll· ,1i1"t.._                                         1

                                                                                                       Pills with 50 miaogroms ol mestrmel are not as strong as pills with 50 micrograms of ethinyl estradiol




                                                                                                                   ... , .......
                                                                                                                   .....,
                                                                                                                       ,.,_~
                                                                                                                                  .
                                                                                                                                i.\l!,~ -
                                                                                                                                  I   ~ '



                                                                                                                   ~
                                                                                                                    ·,·<"r;1\t
                                                                                                                         ' -.
                                                                                                                            "
                                                                                                                              ·~.....J,
                                                                                                                                      ~
                                                                                                                                          lw.,
                                                                                                                                                  '


                                                                                                                                           ....
                  ORTHO-NOVUM® I 0/ I I                     JENEST 28 TABLETS
                         28TABLETS                           (norethindrone/ethinyl eslradioll
                    [nore1hindrone/ethinyl estradiol)         0.5 mg/35 mcg (7d) (white),
                      0.5 rng/35 mcg (IOd) (white),            l mg/35 mcg (14d) (peach)
                       l mw35 mcg (lld) (peach)                         Organon                             ORTHO-NOVUM® I /50
                             Ortho-McNeil                                                                           28TABLETS
                                                                                                            (I mg norethindrone/50 mcg mes1ranol)
                                                                                                                            (active pills yellow)
                                                                                                                                Ortho-McNeil




                       TRI-NORINYL®                        ORTHO-NOVUM® 7/7/7
                      28-DAY TABLETS                                 28TABLETS
                     (noretliindrone/ethinyl estradiol)        (norethindrone/ethinyl estradiol)                 OVRAL - 21 TABLETS
                       0.5 mg/35 mcg (7d) (blue),               0.5 rn.9/35 mcg (7d) (white),                (0.5 mg norgestrel/50 mcg ethinyl es1radioll                            OGESTREL
                   l mg/35 me.!! (9d) (yellow-green),       0.75 mg/35 mcg (7dl (light peach),                                   (active pills white)
                       0.5 mg/35 mcg (5d) (blue)                                                                                                                                       Watson
                                                                 I mg/35 mcg (7d) (peach)                                                 Wyeth
                                Watson
                                                                       Ortho-McNeil



                                                                                                                                                                   -· _ __._ ____._..,_,____
                                                                                                                                                                   ~

                                                                                                                                                                   ~I
                                                                                                                                                                         I
                                                                                                                                                                               lf

                                                                                                                                                                             •••••
                                                                                                                                                                              ,,_.
                                                                                                                                                                                     Vt ~\.~ll''-d .. \, I ~JI ti h~



                                                                                                                                                                                        ,. .-r-11--,-....,
                                                                                                                                                                                                                       ....

                                                                                                                                                                             ----
                                                                                                                                                                                ·-     -+- - J
                                                                                                                                                                   wm:s         • .,.. • • •
                                                                                                                                                                              J,-
                                                                                                                                                                             --~-----.-




0                                                                ESTROSTEP® FE
0                   ORT HO TRI-CYCLEN®
CX)                                                                 28TABLETS                                       DEM ULEN® I /50-28                                       OVCON® 50 28-DAY
                           28TABLETS
0                     (norgestimote/ethinv.l estradiol)    (norethindrone oce1o1e/ethinyl eslrodiol)        [I mg ethynodiol diacetote/50 mcg elhinyl eslrodiol)       [1 mg norethindrone/50 mcg ethinyl eslrodiol)
w                       0.18 rng/35 rncg (7d) (white),     I mg/20 mcg (Sd) (white triangular),                                   (active pills white)                                   (active pills yellow)
-.....J               0.215 mg/35 mcg (7d) (light blue),     l mg/30 mcg (7 d) (white sciuare),                                       Pharmacia                                           Warner-Ch ilcott
.i::..                                                         I mg/35 mcg (9d), 75 mg ferrous
CX)                      0.25 mg/35 mcg (7d) (blue)                                                                               A Division of Pfizer
                               Ortho-McNeil                     fumarole 17d) (white round)
                                                                            Pfizer
    Exhibit 164                                                                                                                                                                                             JA-0003290
                                          Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 17 of 27


              PILLS AS fMfROfN~T t;ONTKA~tPllVl::i:                                                                     conditions.52 In one case-controlled study with over 500 women,
                                                                                                                        the risk of benign breast conditions was lower in the OC users,
               2 Different Approaches: Progestin-Only Pills OR Combined Pills                                           and significantly less in women who started OC use before their
                                                                                                                        first full-term pregnancy. 53 Women who have hyperplasia with
              PROGESTIN-ONLY PILLS                                                                                      atypia are a notable exception; OC use does not confer any
                                                                                                                        protection to these women. 54
              PlanB                                                                                               3. Improvement of androgen sensitivity or androgen-excess
                                                                                                                     conditions (e.g., polycystic ovary syndrome). In prospective,
              l + 1 pill          12 hours apart OR                                                                  randomized, placebo-controlled, double-blind trials, women who
              2 Plan B pills ASAP                                                                                    use OCs have been shown to have a reduction in the numbers
                                                                                                                     and size of acne lesions. 55•56 Dutch surveys reported that OC use
              after unprotected sex
                                                                                                                     reduced the prevalence of acne by over two-thirds. 57 Only 2
                                                                                                                     formulations have received FDA approval for treatment of mild to
              20 + 20 pills 12 hours apart                                                                           moderate acne (OrthoTri-Cyclen and Estrostep), but other formu-
              Ovrette (yellow pills)                        plan   ff
                                                              {LfVONORGESTREL)
                                                                                                                     lations with little or no androgenicity and relatively high estro-
                                                                             ............ .If,-.:'                   genicity increase sex hormone binding globulin (SHBG), which is
              (Plan B and Ovrette are NOT carried                                                    PLANB           understood to be the main mechanism for OC use in acne treat-
              in all pham1acies. Check in advance.             Anti.nausea meds not necessary ..,_,                  ment. Women with excessive facial or body hair (hirsutism) have
              Ask your pharmacy to carry Plan B                                                                       reduction in the hair shaft diameter with OC use. 58 •59
                                                                                                                  4.    Red uced risk of hospitalization for gonorrheal PID. The risk
              COMBINED ORAL CONTRACEPTIVES                                                                              of cervical gonorrhea infection spreading into the uterus (endo-
                                                                                                                        metritis), fallopian tubes (salpingitis) or other pelvic organs (PID)
               2 + 2 pills               12 hours apart                                                                 is reduced. In studies conducted in the 1980s, when fewer women
                                                                                                                        with PID were treated on an outpatient basis, the risk of hospitali-
               Preven• (blue pills) OR                                                                                  zation for PID was reduced by 50% to 600,·o in current users after 12
               Ogestrel ( while pills)                                                                                  months of use.61 The exact mechanism of this protection is not
               Ovral (whi tepills)                                                                                      known. It may be due to thickened cervical mucus blocking sperm
                                                                                                                        penetration, atrophy of the endometrium (fewer days of bleed-
               (Preven Ogestrel and Ovral are NOT carried                                                               ing), and/or reduction of movement of pathogens into the tube.
               in all phanna.cies. Check in advance.)°                                                                  Similar reductions are not seen in the risk of chlamydia! PJD.60
                                                                                                     PREVEN.
               4 + 4 pills              12 hours apar t
                                                                                                                   5.   Suppression of endometriosis. Current or recent OC use is
                                                                                                                        associated with a lower incidence of symptomatic endometriosis,
               Low-Ogestrel (white pills)                                                                               especially among parous women (see Chapter 61 Menstrual Prob-
               Lo-Ovral ( white pills),                                                                                 lems and Common Gynecologic Concems). 62 The risk of en-
                                                                                                                        dometrioma was found to be significantly reduced in current OC
               Levora (white pills) OR                                                                                  users over age 25. 63 OCs reduce menstrual flow and presumably
                                                                  Have your patient take
               Levien (light orange pills) OR                                                                           decrease retrograde menses, which is generally believed to con-
                                                                  antinausea medication an
               Nordette (light orange pills) OR                                                                         tribute to endometriosis. Women who have endometriosis can be
                                                                  hour before the first dose if                         treated with extended or continuous use of strong progestogenic
               Tripltasil (yellow pills) ,
                                                                  using any of the combined                             OCs to induce pseudo-decidualization of the endometriotic im-
                Tri-Levlen (yellow pills) OR                                                                            plants and to reduce symptoms during use.64 Such treatment is
                                                                  oral contraceptives as                                not curative, however; the implants undergo atrophy during treat-
                Trivora (pink pills)
                                                                  emergency contraception.                              ment but remain ready for reactivation when OCs are stopped.65
0
0
(X)
                 5 + 5 pills               12 hours apart         This is not necessary if                         6.    Decrease risk of iron deficiency anemia. By reducing men-
                                                                  using Plan B.                                          strual blood loss, women increase their hemoglobin and ferritin
0                Alesse (pink pills) OR
(,.)
-..J             Levlite (pink pills) 0 R
                                                                 • NOTE: Preven Di scontinued m 2004                                                                          CHAPTER 19   401
~                Aviane (orange pats)
                                                                                                               CONTRACEPTIVE TECHNOLOGY
(!)

Exhibit 164                                                                                                                                                                      JA-0003291
                                             Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 18 of 27

                             Jevets. 66 This benefit is especially important for women with                   if their use will be. anticipated to raise triglyceride levels to 500
                             sickle cell anemia or Von Willebrand's disease, women using                      mg/dl and place the woman at risk for pancreatitis.
                             anticoagulants or anticonvulsants, and women with fibroids or
                                                                                                         5.   Improved lung mechanics. 81
                             other causes of primary or secondary menorrhagia (see Chapter 6,
                             Menstrual Problems and Common Gynecologic Concerns).                        6.   Possible reduced risk for colorectal cancer. 82
                        7. Treatment of hot flashes and other hormonal fluctuation                       7. Influence on sexual enjoyment. OC use may increase sexual
                           symptoms in perimenopausal women. 67 •68 (See Chapter S on                         pleasuring, either by increasing libido (less concern about preg-
                             Menopause for more discussion.)                                                  nancy) or increasing lubrication. On the other hand, some OC
                                                                                                              users report decreased libido and more vaginal dryness.
                  Other potential health benefits                                                        8. Fewer episodes of seizures, porphyria, and asthma. These
                        1.   Reduced risk of developing rheumatoid arthritis (RA). Al-                        conditions may worsen during a woman's menses. Continuous
                             though early studies suggested that OC use was associated with a                 use of OCs can prevent these problems for months at a time.
                             reduced risk of RA, there is still controversy about this benefit.          9. Vitamin fortification. Iron has been added to some placebo
                             One meta-analysis suggested that instead of protecting against                 pills at the end of the cycle. Work is underway to add 400 mcg of
                             the condition, OC use slowed progression of RA, 69 and a later                 folic acid to both active and placebo pills. Iron deficiency is
                             metaanalysis found no protective effect. 70                                    associated with anemia, and maternal folic acid deficiency con-
                        2. Reduced risk of uterine fibroids. OC users have fewer fibroids,                  tributes to neural tube defects in offspring.
                             especially with long-term use, 71 but use early in life may increase
                                   72
                             risk. OCs may control rnenorrhagia due to uterine myoma. In             INDICATIONS
                             fact, in many settings, women with moderate-sized fibroids must
                             fail to respond to medical management for menorrhagia (usually             Considering the wide range of benefits OCs offer, their use can be
                             with OCs) before they can be considered for surgery.                    particularly attractive for women who desire reversible contraception and
                                                                                                     have hormone-related problems. It should be noted that OCs might be
                        3. Reduced risk of fractures. The impact OC use has on the risk for
                           fracture is still under question. Studies have shown a lower risk         beneficial in treatment of some of the following conditions (after under-
                                                                                                     lying pathology has been ruled out), even if the woman is not at risk for
                           for postmenopausal hip fractures,7 3 increased bone mineral den-
                                                                                                     pregnancy:
                           sity (BMD) especially in the lumbar spine,7 4 and a slight reduc-
                           tion in osteoporosis. 75 However, one prospective study reported              • Heavy, painful, irregular menstrual bleeding, or menorrhagia
                           an increased risk ofosteoporosis. 76 A comprehensive review of 13                  (dysmenorrhea, oLigomenorrhea)
                           studies of low-dose OCs use found 9 studies showed favorable                  •    Dysfunctional uterine bleeding
                           impact on BMD, and 4 were neutral. 77 U there is a benefit, it may
                                                                                                         •    Recurrent luteal phase ovarian cysts
                           only be in at-risk women with low estrogen levels. OC use in-
                           creases BMD in young women with hypothalamic amenorrhea. 78                   •    Family history of ovarian cancer
                            OC use in women with osteopenia due to anore~ia nervosa is not               •    Personal risk for endometrial cancer
                           sufficient to protect bone, but when added to anabolic agents
                           such as insulin growth factor (IGF), OC use significantly im-                 •    Acne or hirsutism
                           proves that agent's effectiveness. 79 OC use modulates the nega-              •    Polycystic ovary syndrome (PCOS)
                           tive impact of smoking in young women and improves BMD in
                           young women with irregular menses. 80                                     In addition, extended use OC may be particularly helpful for women with
                                                                                                         • Premenstrual symptoms (PMS)
                        4. Favorable impact on lipids. EE Increases HDL cholesterol and
                           reduces LDL cholesterol. Progestins diminish the magnitude of                 •    Endometriosis
                             this favorable impact; the more androgenic formulations have a              •    Mentally challenged women whose monthly menstruations ter-
0                            more pronounced negatlve effect. Although triglyceride levels                    rify them and provide a hygiene challenge to their caregivers.
0                            increase somewhat with estrogen-containing contraception, there
CX)                                                                                                      •    Anemia due to menorrhagia
0                            is little concern because those remnants are not atherogenic.
w                            However, estrogen-containing contraceptives should be avoided               •    Dysmenorrhea
-.....J
01
0                 402    COMBINED HORMONAL CONTRACEPTIVE MITHODS          CONTRACEPTIVE TfCHNOlOGY   CONTRACEPTIVE TECHNOlOG Y                                      CHAPTCR 19   403

    Exhibit 164                                                                                                                                                      JA-0003292
                                                 Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 19 of 27

                      FinaUy, OCs with levonorgestrel or norgestrel may be used for emer-                      factors of 7 to more than 100, have been observed in the relative
                   gency contraception. New studies suggest that OCs with norethindrone                        risk (RR) of MI and ischemic stroke among OC users who also smoke
                   may be used for emergency contraception if the more effective formula-                      or have hypertension. 87 The attributable risk of death from car-
                   tions are not available (see Chapter 12 on Emergency Contraception). 83                     diovascular disease from low-dose OC use is 0.06 per 100,000
                                                                                                               nonsmokers age 15 to 34 and 3.0 per 100,000 nonsmokers aged


                   D
                                                                                                               35 to 44. However, the risk of death attributable to OC use by
                              ISADVANTAGES AND HEALTH                                                          low-risk women of any age is less than their risk of mortality from
                              COMPLICATIONS                                                                     pregnancy. 88
                      Inform women that OC use may be associated with some disadvan-                              In an interesting analysis of those data, it was observed that
                   tages, many of which can be overcome or managed. Consult the section                        nearly 75% of cases of MI could be attributed to smoking. 89 The
                   on Managing Side Effects. Some disadvantages are also discussed in the                      third-generation OCs showed no increase in the risk of Mis, but
                   section on Special Issues.                                                                  the second-generation formulations apparently doubled the
                   General Disadvantages                                                                       risk. 86 The increase in heart attacks seen with use oE combined
                                                                                                               hormonal contraceptives is due to arterial thrombosis caused by
                         1.    Daily administration. Inconsistent or incorrect use of OCs re-                  estrogen. This is why women with underlying atherosclerotic
                               duces protection from the risk of pregnancy and increases the                    coronary vessel damage from smoking, hypertension, and hyper-
                               incidence of side effects, such as breakthrough bleeding.                        lipidemia are more vulnerable. The effect is reversible. After
                        2.    Expense and access. In many states, insurance plans are not                      women stop taking the pill, their risks for Ml return to baseline.
                              required to cover contraception, so women must pay for their                      Once women over age 40 have stopped smoking for 3 to 12
                              OCs. Often, women are required to return to pharmacies each                       months, they may be candidates for OC use if they have no other
                              month to purchase another package. The mismatch between                           contraindications. Women with risk factors for MI may still be
                              calendar months with 30 to 31 days and pill packs with only 28                    candidates for progestin-only methods.
                              pills can present challenges in use.                                       2.     Stroke in high-risk women. In 2002, a World Health Organiza-
                        3.    Need for storage and ready access. Adolescent women or                            tion (WHO) panel found no significant increased risk of ischemic
                              women whose partners do not want them to use contraception                        or hemorrhagic stroke among nonsmoking women with no his-
                              may not have a place to hide their pills. Practitioners need to                   tory of migraine headaches who use low-dose (<35 mcg EE)
                              confirm that the patient's plans for storage are realistic (school                OCs,90 as did a subsequent study.91 However, OC users who
                              lockers are not an answer) and guide them to more private con-                    smoke or are hypertensive have a three-fold risk of hemorrhagic
                              traceptive methods, if needed. Homeless women and women                           stroke compared to those who do not have those risk factors.
                              who travel extensively may have difficulty storing their pill                     WHO studies found a significant increase in the risk of ischemic
                              packs.                                                                            stroke, but not hemorrhagic stroke, among OC users who experi-
                        4.    No protection against STis. Women at risk for STis may use                        enced migraine with aura (odds ratio 3.0, Cl 1.3-11.3) and a
                              OCs, but they should be advised to reduce their risk for infection                nonsignificant increase in OC users who reported migraine with-
                              by confining their activity to mutually monogamous, uninfected                    out aura (OR 3.0, CI 0.7-148) (see Headache section in Managing
                              partners, or by using condoms with every act ofroitus.                            Side Effects, below). 92 The WHO panel stated that migraineurs
                                                                                                                with aura have a higher risk of stroke than those without aura, but
                  Health Complications                                                                           no study had sufficient proof to examine risk of stroke by type of
                        1.    Myocardial infarction (MI). A pivotal U.S. study showed that                       migraine. 93 There is no difference between second- and third-
                              low-dose OCs (<50mcg EE) do not significantly increase the risk                    generation formulations. 94 OC patient package inserts state that
                              of Ml or stroke in heal thy, non-smoking women. 84 Compared to                     the relative risk of hemorrhagic stroke associated with OC use is
                              never-users, current users as a group had a relative risk of 1.3 for               reported to be 1.2 for non-smokers, 7.6 for smokers, and 25.7 for
                              MI; most of the increased risk was seen in women with known                        severe hypertensives. The risk is also greater in older women.95
0                             risk factors. A second study supported those findings. 85 Recent            3.    Venous thromboembolism (VTE.). VTE can develop in different
0                             metaanalysis of the literature demonstrated that overall current                  organ systems and present with different symptoms as listed on
CX)
0                             use of OCs increased the risk of MI by 2.48 times. Pills with                     Table 19-2. The rate of thrombosis is 4 to 5 for every 100,000
w                             20 mcg EE did not increase the risk of MI. 86 Large increases, by                 reproductive-age women, 12 to 20 for low-dose OC users, and 48
--..J
01
~
                  404    COMIIINED HOiiMONAL CONTR,'ICEPTIVE MITHODS
                                                                           CONTRACEPTIVE TrCHNOLOGY   CONTRACEPTIVE TECHNOLOGY                                      CHAPTER 19   405

    Exhibit 164                                                                                                                                                      JA-0003293
                                                     Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 20 of 27


                  Table 19-2 Circulatory diseases attributable to pills                                                            has antiand.rogenic effects, it may also allow fuller expression of
                         Diagnosis            l ocation of Pathology                    Symptoms                                   estrogen's thrombotic impact. 102, 103

                  Thromboph lebitis                Lower leg              Calf pains, swelling, heat or                              1n most healthy women, estrogen and progestin together have
                                                                           tenderness                                              no clinically significant impact on the coagulation system, Risk
                  Thromboph lebitis                Thigh                  Pain, heat, or redness                                   factors that place a woman at increased risk for venous thrombo-
                  Pulmonary embolism               Lung                   Cough, including coughing up
                                                                                                                                   sis include obesity, previous venous compromise, and immobi-
                                                                           blood, chest pain; shortness of breath                  lization. However, the increase in VTE risk seen with OC use is
                  Myocardial infarction                                   Chest pain, left arm and
                                                                                                                                   most frequently due to inherited disorders such as factor V Leiden
                                                   Heart
                                                                           shoulder pain, shortness of breath,                     mutation or Protein S and C synthesis disorders. The factor V
                                                                           weakness                                                Leiden mutation explains 30% of all deep venous thromboses. In
                  Thrombotic stroke                Brain                  Headache, weakness or                                    the United States, it is estimated that 5.3% of Caucasians, 2.2% of
                                                                           numbness, visual problem, sudden                        Hispanics, 1.2% of Blacks and Native Americans, and 0.5% of
                                                                           intellectual impairmenl                                 Asians carry Leiden mutations. Caucasians have a common genetic
                  Hemorrhagic stroke,              Brain                  Headache, weakness or numbness,                          mutation in prothrombin, which affects 0. 7% to 4% of that
                   including                                               visual problem, sudden intellectual                      population. 104 Heterozygous factor V Leiden mutation carriers
                   subarachnoid                                            impairment                                               have thrombotic risk 6 to 8 times higher (24 to 40/100,000), and
                   hemorrhage
                                                                                                                                    homozygous carriers have risk about 10 times greater than in the
                  Retinal vein thrombosis          Eye                    Headache, complete or partial loss                        general population. When a carrier uses OCs, her VTE risk rises to
                                                                           of vision
                                                                                                                                    120 to 150/100,000 a year. 105 (For further discussion, see section
                  Mesenteric vein                  Intestines             Abdom inal pain, vomiting, weakness
                                                                                                                                    on Patient Selection.)
                   thrombosis
                  Pelvic vein thrombosis           Pelvis                 Lower abdominal pain, cramps                I      4. Hypertension. OCs increase circulating levels of angiotensin II.
                                                                                                                                   Some women are very sensitive to angiotensin U levels, which can
                                                                                  Source: Stewart F, et al. (19871.
                                                                                                                                   increase both their diastolic and systolic blood pressure readings.
                            to 60 for pregnant women. 96 ' 97 Pills with 35 mcg EE are associated                                  Both estrogen and progestin enhance aldosterone activity, which
                            with a lower risk of VTE than are SO mg formulations. 98- 100 The                                      results in fluid retention, which, in turn, also contributes to an
                            risk for VTE is highest in the first 1 to 2 years of OC use and then                                   increase in blood pressure. The vast majority of women who use
                            decreases over time. The effects are reversible. Past use of OCs is                                    OCs will have no significant increase in either diastolic or systolic
                            not associated with increased risk. Smoking does not add to the risk.                                  blood pressure measurements, although a 3 to 5 mm rise is not
                                                                                                                                   uncommon. However, 1% to 3% of women who use modern,
                              Estrogen increases liver production of a variety of clot promot-                                     low-dose OCs will, over time, experience increases in their blood
                            ing factors (such as factor VII, factor VIII, factor X and fibrino-                                    pressure readings, which, if attributable to OC use, will normalize
                            gen), decreases the production of clot lysing factors (such as                                         within 3 months of stopping estrogen-containing contraceptives.
                            antithrombin III and protein S), and increases platelet activity.                                      The women whose readings do not return to normal should
                            Progestins alone have no impact on the clotting system, but                                             undergo a standard work-up, although most will be found to
                            when combined with estrogen they generally temper estrogen's                                            have essential hypertension. Some women may need to begin
                            actions or maintain neutrality. In the mid 1990s, international                                         antihypertensive agents as well as discontinuing OCs.
                            studies indicated that pills containing the progestins desogestrel
                            and gestodene (not available in the United States) may be associ-                                 S.    Glucose tolerance and diabetes, OCs currently available in the
                                                                                                                                                                                                    106
                            ated with higher rates of thrombosis than the formulations con-                                         United States do not adversely affect carbohydrate metabolism.
                            taining levonorgestrel and norgestrel. 98- 100 U.S . labeling reflects                                  Older OC formulations with high doses of sex steroids had a more
                            these findings. Since then, it has been shown that there were                                           profound impact on glucose tolerance and in some instances re-
0                           confounding factors such as durat1on of use, selection bias                                             sulted in hyperglycemia with hyperinsulinemia. ln the CARDIA
0
(X)                         (healthy user effect), and detection biases that may h ave influ-                                       study, current use of OCs was associated with lower glucose levels
0                           enced those study outcomes. Norgestimate was not included in                                            and perhaps with a lower odds ratio of diabetes. 107 Concerns have
w                           the early international studies but was implicated in a subsequent                                      been raised about OC use in women at risk for developing diabe-
"'-I
0,                          transnational study. 101 Because the new compound, drospirenone,                                        tes because progesterone is a competitive inhibitor of the insulin
~

                  406    (:QMRINffl HORMONAL CONTRACEPTIV/; METHODS                    CONTRACEPTIVE TECHNOLOGY           CONTRACEPTIVE TECHNOLOGY                                       CHAPTER J 9   407
    Exhibit 164                                                                                                                                                                            JA-0003294
                                                        Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 21 of 27

                                receptor and estrogen influences the release of insulin from the                 hormonal contraception might increase a woman's vulnerability
                                pancreatic islet cells and decreases insulin sensitivity. 108 High-risk          to HIV infection by reducing its barrier protection, by increasing
                                women, such as those with a history of gestational diabetes who                  the number or permissiveness of susceptible cells, or by directly
                                used OCs with low progestin content (Ovcon-35), had no higher                    affecting viral expression. 118 Clearly, all women at risk for STis
                                risk of developing glucose intolerance or overt diabetes than the                should limit their sexual activity to one uninfected, monoga-
                                controls who used non-hormonal methods when both groups                           mous partner or, at a minimum, use latex or polyurethane con-
                                were studied for up to 7 years. 109                                              doms with every sexual act.

                        6.     Gallbladder disease. Recent studies of low-dose OCs do not                    10. Melanoma. A pooled analysis of 10 case-controlled studies in-
                               show the increased risk of cholelithiasis and cholecystitis associ-               volving nearly 2,400 cases of melanoma revealed no correlation
                               ated earlier with high-dose OCs. However, it may still be possible                between OC use and the development of melanoma. No effect of
                               that low-dose OCs accelerate the development of symptomatic                       duration of use or current use was observed. 119 However, it is
                               gallbladder disease in women with preexisting stones or sludge.                   recommended that women with a history of melanoma refrain
                               OCs do not increase the risk of gallbladder cancer. n o                           from getting pregnant or using hormonal contraception for at
                                                                                                                 least 3 years after their original therapy, since the risk of recur-
                        7.     Cholestatic jaundice. The active transport of bile can be im-                     rence is highest at this time.
                               paired by high-dose combined hormonal contraceptives, result-
                               ing in cholestatic jaundice with pruritus. This condition reverses            11. Leiomyoma (uterine fibroids) contain both estrogen and proges-
                               with discontinuation of hormones. The incidence in the general                    terone receptors. Since fibroids often shrink after menopause,
                               population using low-dose formulations is not known but is                        when estrogen levels decrease, it has been suggested that estrogen-
                               assumed to be very rare.                                                          containing contraceptives might increase the growth of these
                                                                                                                 benign uterine tumors. However, clinical studies with low-dose
                        8.     Hepatic neoplasms. Benign liver tumors have been associated                       OCs have found no impact on the risk of developing new fibroids
                               with the use of high-dose OCs, especially long-term use. Focal                    or increasing the size of pre-existing fibroids .120- 122 In fact, OCs
                               nodular hyperplasia may be increased nearly 3-fold in OC us-                      are often used to control excessive menstrual bleeding caused by
                               ers. m Adenomas are the most significant, since they can cause                     fibroids.
                               rupture of the liver capsule, extensive intraperitoneal hemor-
                               rhage, and even death. Women may or may not have abdominal                     12. Cervical dysplasia and cervical carcinoma. OC users have a
                               pain with adenomas; their liver function tests are usually normal.                 statistically significant higher risk of developing cervical dys-
                               Palpate the liver edge as part of the annual physical exam. If the                 plasia compared to women who use no method of contraception
                                                                                                                  or who rely on tubal ligation. Cervical dysplasia and cervical
                               liver is enlarged or tender, discontinue hormonal contraception
                               and evaluate with MRI or CT tests; ultrasound is not reliable.                     carcinoma are caused by the human papillomavirus (HPV), espe-
                               Tumor regression is expected after stopping OCs .                                  cially HPV 16 and 18. OC users may have more unprotected
                                                                                                                  intercourse with multiple partners. However, combined hormo-
                                Hepatocellular carcinoma risk is not increased with OC use. 112                   nal methods cause eversion of the cervical os, which not only
                               Use of hormona l contraception by high-risk women (with                            increases rnetaplasia in nulliparous women but exposes those
                               chronic hepatitis B virus) did not appear to increase the risk of                  vulnerable metaplastic cells to HPV. OC use may be associated
                               hepatitis cellular carcinoma beyond their baseline elevated risk.                  with artifacts that mimic ASC-US (glycogen vacuoles create per-
                                                                                                                  inuclear halos in OC users) on liquid-based cytology tests. Reflex
                        9.     Chlamydia/HIV. Women who use OCs are at increased risk for                          HPV testing will demonstrate that two-thirds of those women
                               acquiring chlamydia cervicitis. 113 · 114 In a study of Kenyan profes-              have no virus.12 3
                               sional sex workers, users of OCs had an increased risk (hazard
                               ratio 1.8, Cl.1-2.9) of becoming infected with chlamydia when                         OC users do not need to have cervical cytology testing more
                               compared with women using no contraceptives.U 5                                     frequently than required by their other risk factors . Similarly,
0                                                                                                                  they do not need to be tested with more sensitive cytologic
0                                OCs influence transcription of natural antimicrobials in the                      modalities because they use OCs.
CX)
                               human endometrium, which might increase a woman's vulner-
0                                                                                                                    Women who use OCs for more than 5 years and who are infected
w                              ability to upper-tract chlamydia or HIV infection.11 6 Although a
-.....J                        recent study shows that OCs thicken the vaginal epithelium, 11 7                     with HPV have a 3- to 4-fold increased risk for in situ and invasive
01
w
                  408        COMBINED H ORMONAL C O"-ITRACEPT/Vf M fTHOOS       CONTRACEPTIVE TECHNOLOGY   CONTRACEPrlVE TECHNOLOGY
                                                                                                                                                                         CH,VTFR 19   409
    Exhibit 164                                                                                                                                                           JA-0003295
                                              Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 22 of 27

                        squamous cell cervical carcinoma. 124 However, a similarly large         smokers (>15 cigarettes/day) over age 35 should avoid estrogen-containing
                        increase in the risk of cervical cancer was seen in another study in     methods, according to product labeling. Many clinicians will not provide
                        women with HPV infection who had 7 or more pregnancies (RR               combined pills for women over the age of 35 if they smoke at all. (See
                       8.29). Pregnancy before 18 years of age increases the relative risk       discussion on Smokers in section on Special Populations.)
                       (RR) for cervical cancer to 10.71. 125 A large meta-analysis of 28
                       studies including 12,531 women with cervical cancer found a 1.1              Combined hormonal contraceptives should not be used by women
                       relative risk after 5 years of OC use,· RR 1.6 after 5 to 10 years, and   with an increased propensity to form blood clots, polycythemia vera, or a
                       RR 2.2 more than 10 years. 126 Studies demonstrate that OC use            personal history of thrombosis, stroke or heart attack, advanced diabetes,
                       may increase the risk of adenocarcinoma (cancer of the "glandu-           labile hypertension, estrogen sensitive malignancies (such as breast can-
                       lar" cells of the cervix) .127                                            cer), active liver problems, and migraines with focal neurologic symp-
                                                                                                 toms. Although the relative risk of thrombosis is greatly increased in
                   13. Breast cancer. A recent study shows that among women aged                 women who have factor V Leiden mutations, routine screening for
                       35 to 64 years, current or former use of OCs is not associated with       these rare mutations is not recommended prior to prescribing esttogen-
                       an increased risk for developing breast cancer. 128 An older meta-        containing contraceptives. However, it may be very appropriate to test
                       analysis of 90% of the women's literature found that current              (not screen) women who have a strong family history of multiple, unex-
                       users had a 25 % increased risk of being diagnosed with breast            plained clots in many family members, especially at a young age. Table
                       cancer, although all the excess risk disappeared 10 years after           19-3 lists conditions from pill package labeling that are listed as contrain-
                       stopping the pills. The cancers diagnosed in those studies were           dications.
                                       129
                       more localized.     The remaining question is the effect OCs may
                       have on the development of breast cancer in women under age
                       35, when the disease is very rare . (See Most Frequently Asked            PRECAUTIONS
                       Questions, below).
                                                                                                    To guide family plannjng programs, WHO has developed a more
                   14. Special issues for drospirenone-containing OCs. Dros-                     comprehensive list of precautions in providing combined hormonal con-
                       pirenone has antimineralocorticoid activity, which introduces             traceptives, which are summarized in Table 19-4. 130 Use of hormonal
                       the potential for hyperkalemia in high-risk patients; the 3 mg of         contraception by women who have medical conditions are ranked into
                       drospirenone found in Yasmin has the same impact on electro-              four different categories. Category 4 conditions preclude the use of com-
                       lytes as a 25 mg dose of spironolactone. Women receiving daily,           bined hormonal contraceptives. Conditions in Category 3 may be ad-
                       long-term treatment for chronic conditions or diseases with               versely impacted by combined hormonal contraceptives, and the risks
                       medications that may increase serum potassium should have                 generally outweigh the benefits. Providers should exercise caution if
                       their serum potassium levels checked during the first treatment           these agents are used and carefully monitor these OC users for adverse
                       cycle. Dnigs that may increase serum potassium include ACE                effects. The WHO recognized in its Category 2 that some conditions may
                       inhibitors, angiotensin-II receptor antagonists, potassium-               trigger potential concerns with hormonal contraceptives, but the benefits
                       sparing diuretics, heparin, aldosterone antagonists, and NSAlDS.          of contraceptive use with these conditions usually outweigh the risks.
                       Note that intermittent use of NSAIDS does not pose any problems.          Category 1 conditions raise no concerns about OC use, and OC use should
                                                                                                 not be restricted.


              P    ATIENT SELECTION
                  Patient selection is the key to safe OC use. The benefits of OCs
             generally far outweigh any significant adverse events. However, some                P     ROVIDING ORAL CONTRACEPTIVES
                                                                                                       Explore the patient's medical and reproductive health history and her
             women have medical conditions or personal habits that increase their risk           family history to ensure that she has no reason to avoid using combined
             of developing serious complications with use of combined hormonal                   hormonal contraception (see Tables 19-3 and 19-4 on WHO Medical
             contraception.                                                                      Eligibility Criteria). Discuss the potential noncontraceptive benefits and
0
0                                                                                                examine all her lifestyle issues to ensure that she has a secure plan for
OJ             Cigarette smokers over age 40 face a greater mortality risk with ongoing          where to keep her pill pack and can realistically expect to take a pill a day.
0            OC use than they would experience with pregnancy and, therefore, should             Anticipatory counseling about safety concerns can reduce later discon-
w            not use OCs or other estrogen-containing contraceptives. Similarly, heavy
~                                                                                                tinuation. Determine if she wants to have monthly withdrawal bleeding
0,
~
             410   COMBINED H ORMONAL CONTRACEPTIVE M ETHODS
                                                                     CONTRACEPTIVE TECHNOLOGY    CONTfYo CEPTIVE TECHNOLOGY                                    CHAPTER 19   411
    Exhibit 164                                                                                                                                                    JA-0003296
                                                 Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 23 of 27

                                                                                                                Table 19-4 WHO Medical eligibility criteria for low-dose combined oral contraceptives
           or if she would prefer less frequent bleeding episodes. Ask if she h as any                                     (COCs), patches and rings, 2004
           other complaints that need to be addressed at this visit. In particular, find
                                                                                                                            LOW-DOSE COMBINED ORAL                COCs do not protect against STI/HIV. If
           out if she needs any STI testing or if she needs emergency contraception
                                                                                                                              CONTRACEPTIVES (COCs)               there is risk of STI/HIV (including during
           now or may need it in the future. Advise her to follow safer sex practices.                                              <35 mcg of                    pregnancy or postpartum), the correct and
              Measure the woman's blood pressure. 1t may be prudent to do a breast                                                ethinylestradiol                consistent use of condoms is recommended,
                                                                                                                                                                  either alone or with another contraceptive
           examination, but a pelvic examination is not needed for an asymptomatic                                                                                 method. Male latex condoms are proven to
           woman prior to initiating OCs, 131 •132 even if the woman has not had a                                                                                 reduce the risk of STI/HIV.
           recent Pap smear. ST! screening, if needed, can be urine-based. No other                                                                                               CATEGORY
           screening tests are routinely needed unless her history or blood pressure                                                    CONDITION
                                                                                                                                                                                  I = Initiation
           indicate a need for further assessment. 133                                                                                                                          C = Continuation

           Table 19-3 Medical conditions precluding OC use, as listed in pill package inserts (PPI)               PERSONAL CHARACTERISTICS AND REPRODUCTIVE HISTORY
                                                                                                                  PREGNANCY                                                             NA
           There are specific medical conditions that indicate a woman should not use OCs. The FDA-
           approved pill package inserts (PPI) list a somewhat different set of medical conditions that
                                                                                                                  AGE
           preclude OC use than do the WHO medical eligibility criteria. Below is the FDA-approved
                                                                                                                  a)        Menarche to <40 years
           package insert list of medical condi tions that indicate OCs "should not be used." The category
           assigned in the WHO medical eligibi lity criteria tTable 19-4) is included in the adjacent column.     b) ~ 40 years                                                          2

           Medical Conditions Precluding OC Use (PPI)                             WHO Category                    PARITY
               • Thromboph leb11is or thromboembolic disorder                                                     a) Nulliparous
                                                                                          4
                                                                                                                   b)       Parous
               • Past history of deep vein thrombosis or                                  4
                 thromboembolic disorders
                                                                                                                   BREASTFEEDING
               • Cerebrovascular or coronary artery disease                               4                        a) < 6 weeks postpartum                                               4

               • Valvular heart disease wi th thrombogen ic                               4                        b)       ~ 6 weeks to <6 months postpartum (primari ly                 3
                 complications                                                                                              breastfeeding)
                                                                                                                   c)       ~ 6 months postpartum                                         2
               • Uncontrolled hypertension                                                4
               • Diabetes with vascular involvement                                      3/4                       POSTPARTUM (i n non-breastfeeding women)
               • Headaches with foca l aura                                               4                        a)       <21 days                                                      3

               • Major surgery with prolonged immobilization                              4                        b)        ~ 21 days

               • Breast cancer                                                            4                         POST-ABORTION
                                                                                                                                                                                             1*
                                                                                                                    a)       First trimester
               • Carcinoma of the endometrium
                                                                                                                    b)       Second trimester
               • Other known or suspected estrogen-dependent                        Not discussed
                                                                                                                    c)       Im mediate post-septic abort ion
                 neoplasia
               • undiagnosed abnormal genital bleeding                                    2                            PAST ECTOPIC PREGNANCY

               • Cholestatic jaundice of pregnancy                                        2                            HISTORY OF PELVIC SURGERY (including
                     - laundice with prior pill use                                       3                            Caesarean section)

               • Acute or chronic hepatocel lular disease with                                                         SMOKING
                 abnormal liver function, hepatic adenomas, or                                                         a) Age <3 5 years
                                                                                                                                                                                             2•
                 hepatic carci nomas                                                      4
                                                                                                                       bl    Age~ 35 years
0              • Known or suspected pregnancy                                     "Not applicable"                           (ii < 15 cigarettes/day                                          3·
0                                                                                                                                                                                             4•
CX>            • Hypersensitivity to any component of the product                   Not discussed                             (ii/   ~ 15 ciga rettes/day
0                                                                                                                                                                                                       /continued)
(.,.)
                                                                                                                   * For more detailed clarifications, consult the WHO website.
-.....,1
0,
0,                                                                                                                                                                                                 CHAPTER   19 413
                                                                                                                   CONTRACEPTIVE TECHNOLOGY
           412     COMB/NW HORMONAL CONTRACEPTIVE METHODS                         CONTR,,\C[PTIVE TECHNOLOGY

 Exhibit 164                                                                                                                                                                                          JA-0003297
                                                          Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 24 of 27

                       Table 19-4 WHO Medical eligibility criteria for low-dose combined oral contraceptives      Table 19-4 WHO Medical eligibility criteria for low-dose combined oral contraceptives
                                  (COCsJ, patches and rings, 2004-(cont'd)
                                                                                                                             (COCs), patches and rings, 2004-(cont'd)
                                        CONDITION                                  CATEGORY                                          CONDITION                                 CATEGORY
                                                                                   I = Initiation                                                                              I-= lnitialion
                                                                                 C = Continuation                                                                            C = Continuation
                       OBESITY
                                   1
                                                                                                                   SUPERFICIAL VENOUS THROMBOSIS
                       "?. 30 kglm body mass index (BMI)
                                                                                           2                       a)    Varicose veins
                       CARDIOVASCULAR. DISEASE                                                                     b) Superficial thrombophlebitis                                     2
                       MULTIPLE RISK FACTORS FOR ARTERIAL                               3/4•
                       CARDIOVASCULAR DISEASE
                       (such as older age, smoking, diabetes and                                                   CURRENT AN D HISTORY OF ISCHAEMIC HEART                             4
                       hypertension)                                                                               DISEASE

                       HYPERTENSION                                                                                STROKE (h istory of cerebrovascular accident)                       4
                   a)      History of hypertension, where blood pressure                   3•
                           CA \JNOT be evaluated (including hypertension
                           during pregnancy)                                                                       KNOWN HYPERLIPIDAEMIA.S (screening is not                           2/3*
                                                                                                                   necessary for safe use of contraceptive)
                   b) Adequately controlled hypertension, where                            3•
                      blood pressure CAN be evaluated
                   c)     Elevated blood pressure levels (properly taken
                                                                                                                   VALVULA R HEART DISEASE
                          measurements!                                                                            a)    Uncomplicated                                                  2
                           (i)   systolic 140-759
                                 or diastolic 90-99                                     3                          b)    Complicated (pulmonary hypertension, atrial                    4
                                                                                                                         fibri Ila ti on, history of subacute bacterial
                          (ii) systolic ?.160 or diastolic"?. 100                                                        endocarditis)
                                                                                        4
                   d)     Vascular disease
                                                                                        4
                                                                                                                   NEUROLOGIC CONDITIONS
                   HISTORY OF HIGH BLOOD PRESSURE DURING
                   PREGNANCY (where current blood pressure is                          2
                   measurable and normal)                                                                          HEADACHES                                                                  C

                                                                                                                   a)    Non rnigra inous (mild or severe)                        1.          2•
                  DEEP VENOUS THROMBOSIS (DVT)/
                  PULMONARY EMBOLISM (PE)                                                                           b)   Migraine
                  a)      History of DVT/PE                                                                              (i}    withoul aura
                                                                                       4
                  b) Current DVT/PE                                                                                                                                               2•          3•
                                                                                       4                                        Age< 35
                  c)     Fami ly history of DVT/PE                                                                                                                                3'          4•
                                                                                       2                                        Age"?. 35
                         (first-degree relatives)
                  d) Major surgery                                                                                       (ii)   with aura (at any age)                            4'          4•

                         (i]     with prolonged immobilization
                                                                                       4                                                                                                1•
                                                                                                                    EPILEPSY
                         (ii)    without prolonged immobilization
                                                                                      2
                  e)     Minor surgery without immobilization                                                       DEPRESSIVE DISORDERS                                                1"
                  KNOWN THROMBOCENIC MUTATIONS (e.g.,                                 4*
0
0                 Faclor V Leiden, prothrombin, protein S, protein C.                                                                                                                               (continued!
(X)               and antithrombin deficiency)
0
w            * For more detailed clarifications, consult the WHO websit,e.
                                                                                                    (continued)   • For more detailed clarifications, consul t the WHO website.
"'-I
0,
0)
             414          COMBINED HORMONAL CONTRAQPT/VE METHODS                   CONTRACEPTIVE TECHNOLOGY
                                                                                                                                                                                               CHAPTER   19 415
                                                                                                                  CONTRACEPTIVE TECHNOLOGY

    Exhibit 164                                                                                                                                                                                     JA-0003298
                                                         Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 25 of 27

                  Table 19-4 WHO Medical eligibilily criteria for low-dose combined oral contraceptives       Table 19-4 WHO Medical eligibility criteria for low-dose combined oral contraceptives
                             (COCs)1 patches and rings, 2004-{cont'd)                                                    {COCs), patches and rings, 2004-(conl'd)

                                        CONDITION                             CATEGORY                                             CONDITION                                 CATEGORY
                                                                              I = Initiation                                                                                 I = Initiation
                                                                            C = Continuation                                                                               C =Continuation

                   REPRODUCTIVE TRACT INFECTIONS AND DISORD~RS                                                 UTERINE FIBROIDS

                   VAGINAL BLEEDING PATTERNS                                                                   a)     Without distortion of the uterine cavity

                  a)     Irregular pattern without heavy bleeding                                              b)     With distortion of the uterine cavity

                  b) Heavy or prolonged bleeding (includes regular                    1*
                     and irregular patterns)                                                                   PELVIC INFLAMMATORY DISEASE (PIO)
                                                                                                               a)     Past PIO (assuming no current risk factors
                  UNEXPLAINED VAGINAL BLEEDING (suspicious                                                            for STls)
                  for serious condition)                                                                              (i)   with   subsequent pregnancy
                  Before evaluation                                                 2•                                (ii) without subsequent pregnancy
                  ENOOMETRIOSIS                                                                                b)     PIO-current or within the last 3 months

                  BENIGN OVARIAN TUMOURS (including cysts)                                                     STls
                                                                                                               a)     Current purulent cervicitis or chlamydia !
                  SEVERE DYSMENORRHOEA                                                                                infection or gonorrhea
                                                                                                               b) Other STls (excluding HIV and hepatitis)
                  TROPHOBLAST DISEASE
                                                                                                               c)     Vaginitis without purulent cervicitis
                  a) Benign gestational trophoblastic disease
                                                                                                               d)     Increased risk of STls (e.g., multiple partners or
                  b)    Malignant gestational troph oblastic disease                                                  partner who has multi pie partners)

                  CERVICAL ECTROPION                                                                            HIV/AIDS


                  CERVICAL INTRAEPITHELIAL NEOPLASIA (CIN)                                                      HIGH RISK OF HIV
                                                                                   2

                  CERVICAL CANCER (awaiting treatment)                                                          HIV-INFECTED
                                                                                   2

                  BREAST DISEASE                                                                                AIDS                                                               ,.
              a)       Undiagnosed mass                                            2•
                                                                                                                OTHER INFECTIONS
              b)       Benign breast disease
              cl       Family history of cancer                                                                 SCH ISTOSOMIASIS
              d) Cancer                                                                                         a)    Uncomplicated
                       (i)    current                                                                           b)    Fibrosis of liver
                                                                                  4
                       (ii)   past and no evidence of current disease for
                                                                                  3
                              5 years                                                                           TUBERCULOSIS
                                                                                                                a)    Non-pelvic                                                   1.
              ENDOMETRIAL CANCER                                                                                                                                                   1.
                                                                                                                b) Known pelvic
0
0             OVARIAN CANCER
CX)                                                                                                             MALARIA
0                                                                                              (con tinued)                                                                                   {continued)
w            * For more detailed clarifications, consult the WHO website.                                     * For more detailed clarifications, consult the WHO website.
-....J
0,
-....J
             416         COMBINED HORMON/\L CONTR/\CEPTIVE METHODS             CONTR/\CfPrfVE TECHNOLOGY      CONTRJ,CEPTIVf TECHNOLOGY                                                 CHAPTER 19    417

    Exhibit 164                                                                                                                                                                               JA-0003299
                                                              Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 26 of 27

                   Table 194 WHO Medical eligibility criteria for low-dose combined oral contraceptives
                             (COCs), patches and rings, 2004-(cont'd)                                         Table 19-4 WHO Medical eligibility criteria for low-dose combined oral contraceptives
                                                                                                                         (COCs), patches and rings, 2004-(cont'd)
                                            CONDITION                          CATEGORY
                                                                                                                              CONDITION                                      CATEGORY
                                                                               I = Initiation
                                                                                                                                                                             I = Initiation
                                                                            C = Conlinuation
                                                                                                                                                                           C = Continuation
                       ENDOCRINE CONDITIONS
                                                                                                               LIVER TUMORS
                       DIABETES                                                                                a)   Benign (adenorna)                                               4
                       a)    History of gestational disease                                                    b)   Malignant (hepatoma)                                           4
                   b)        Non-vascular disease
                                                                                                               ANAEMIAS
                             (i)     non-insulin dependent
                                                                                       2                       THALASSAEMIA
                             (ii) insulin dependent
                                                                                       2                       SICKLE CELL DISEASE                                                  2
                   c)        Nephropathy/retinopathy/neuropathy                    3;4•
                                                                                                               IRON DEFICIENCY ANEMIA
                   d) Other vascular di$ease or diabetes of >20 years'             3/4'
                             duration
                                                                                                               DRUG INTERACTIONS
                   THYROID
                                                                                                               COMMONLY USED DRUGS WHICH AFFECT
                   a)        Simple goiter                                                                     LIVER ENZYMES
                   b)        Hyperthyroid                                                                      a)   Certain antibiotics (rifampicin)                                3•
                   c)        Hypothyroid                                                                       b)   Certain anticonvulsants (phenytoin,                             3*
                                                                                                                    carbamezapine, barbiturates, primidone,
                                                                                                                    topiramate, oxcarbazepine)
                   GASTROINTESTINAL CONDITIONS
                                                                                                               OTHER ANTIBIOTICS [excluding rifamp icin)
                  GALL-BLADDER DISEASE
                                                                                                               a)   Griseofulvin                                                    2
                  a)        Symptomatic
                                                                                                               b)   Other antibiotics
                            (i)    treated by cholecystectomy
                                                                                    2
                            (ii) medically treated                                                             ANTIRETROVIRAL THERAPY                                               2·
                                                                                    3
                            (iii) current                                                                     * For more detailed clarifications, consult the WHO website.
                                                                                    3
                  b)        Asymptomatic
                                                                                   2                                                                             Source: WHO (2004),131 with permission .
                                                                                                                                                                  For references and update, please consult
                  HISTORY OF CHOLESTASIS                                                                                                        http://www.who.int/reproductive-health/publications/ME(_3
                  a)        Pregnancy-related
                                                                                   2
                  b)        Past COC-related                                                                  FOLLOW-UP
                                                                                   J

                  VIRAL HEPATITIS                                                                                Because side effects can appear in the first few months of OC use, a
                  a)        Active                                                                            follow-up visit at 3 or 6 months is quite commonly recommended. A woman
                                                                                   4
              b) Carrier                                                                                      who has used the pill for 3 to 6 months, has no problems, and wants to
                                                                                                              continue the pill, may be given 7 to 13 packets (a 6-month to I-year supply).
              CIRRHOSIS                                                                                       One author of this chapter strongly recpmmends providing only 3 cycles
              a)            Mild (compensated)                                                                of pills at the first visit with a 9-month refill, followed by a 12-month
                                                                                   3                          supply every subsequent year. Recent suggestions that it may be appropri-
0             b) Severe (decompensated)
0                                                                                  4                          ate to provide OCs over-the-counter also suggest that new OC users may
CX)
                                                                                                (continued)   not need such frequent reassessment. 134•135 An alternative approach is to
0
w            * For more detailed clarifications, consult the WHO website.                                     prescribe or give a woman a full year's supply of pills the very first visit
-.....J                                                                                                       and then encourage a revisit or two in the first year for a blood pressure
0,
CX)
             418             COMBINED HORMONAL CONTRACEPTIVE METHODS
                                                                               CONTRACEPTIVE TECHNOLOGY
                                                                                                              CONTRACEPTIVE TEa-tNOLOGY                                                   CHAPTER   19   419
    Exhibit 164                                                                                                                                                                               JA-0003300
                                          Case 2:17-cv-04540-WB Document 210-6 Filed 06/14/19 Page 27 of 27

        and headache check. After a woman has used OCs for 1 year, you could                  sure the patient understands that she should not wait to start the first pill
        consider prescribing a full year's supply of pills (or even 18 cycles) in an          on the Sunday after her menses ends. Today, the Sunday start is not generally
        effort to increase OC continuation rates.                                             recommended because it is often difficult for women to get refills when they
           Women who are planning major surgery requiring prnlonged immobi-                   need them on weekends. In addition, many women aJe working outside the
                                                                                              home and prefer not to menstruate during their work week. A Sunday start
        lization should discontinue use of estrogen-containing OCs 1 month
        prior to surgery. Similarly, women being treated with anticoagulants                  often requires that a back-up method be used for 7 days.
        should stop their OCs 1 month prior to finishing their anticoagulant.                 SWITCHING FROM OTHER METHODS
                                                                                                 Women who switch from other methods can start OCs immediately,
        CHOICES FOR PILL INITIATION                                                           using the guidelines for the pill Quick Start initiation. For example, women
            Quick start. For the Quick Start method, the patient takes the first pill in      who have implants or TUDs removed can start their OCs that same day
        the pill pack on the day of her office visit, as long as she is not pregnant and      and be told to use a back-up contraceptive method for the next week.
        not in need of emergency contraception. rf she needs emergency contracep-             Women who have had recent unprotected intercourse can be given Plan B
        tion, she should take both tablets of Plan-B or its equivalent at once on the         emergency contraception (EC) immediately and start their OCs no later than
        visit day, and start her pills no later than the next day. Tell her to use a          the next day coupled with a back-up method for at least 7 days. A urine
        back-up method with her pills for at least 7 days. Her next menses will be            pregnancy test in 2 to 3 weeks may be offered to detect any EC failures.
        delayed until she completes the active pills in her pack and starts the placebo       Women using injectable methods generally start their OCs at the end of the
        pills. If she has concern about an undetectable early pregnancy, she can start        effective period of the injection. However, if a woman is amenorrheic as a
        her pills and be instructed to return for a urine pregnancy test in 2 to 3 weeks,      result of the injection and is late for reinjection, she can start the OCs the
        or do one at home. Alternatively, she can use a first-day start. The hormones         same day with a 7-day course of a back-up method. For any woman with a
        in the pills will not adversely affect an early pregnancy and the prompt               recent history of unprotected intercourse, provide EC, OCs, and back-up
        repeat pregnancy testing will detect the pregnancy early enough to begjn the           methods followed by a repeat pregnancy test in 2 to 3 weeks.
        pregnancy care she chooses.
                                                                                               CHOOSING A PATTERN OF PILL USE
            The Quick Start approach was more successful getting women started on
        the pill than are the two methods discussed below; more women were using                   1.   Monthly cycling 21/7. Conventional pill packaging contains 3
        the pill in the third cycles, especia1ly if they had menstrually-related                        weeks of active pills followed by 7 placebo pills to provide a
        problems. 136 However, it is an off-label practice. The reason Quick Start is                   predictable, coordinated withdrawal bleed that women will inter-
        preferred is because other approaches leave a time gap between the time                         pret to be a normal menses. Pioneers in the development of the
        the patient is prescribed her pills and the time she is intended to start taking                birth control pill touted this feature as a distinct benefit for
        them. As many as 25% of young women starting by one of the conventional                         women, 140 which it was at the time.
        start methods (see below) failed to begin taking the pills as instructed because            2. Shortened pill-free interval. It is possible that the 7-day pill-
        they had conceived in the interim, forgot the pill-taking instructions, failed                  free interval allows too much time for follicular development and
        to fiU the prescription, or were worried about taking the pill after their                      increases to the failure rate with low-dose OCs. Shortening the
        visit. 137•138 Quick Start does not increase irregular spotting or bleeding. t 39               pill-free interval with 20 mcg EE pills from 7 to 5 days suppressed
            First-day start. The first-day start was introduced to gain early con-                      ovarian activity more effectively. 141 One way to implement this
         trol of ovarian follicles during the first cycle. ln this approach, a woman                    approach is to have the patient use the "first-day start" for every
        takes her first pill on the first day of her next period. It is important to                    cycle, in which she begins a new pill pack each month on the first
         have the woman determine that her period is normal-that it occurs at                            day of her withdrawal bleeding. If she has no menses by the 5th
         the predicted time and is preceded by symptoms that are usual for her. If                       placebo pill day, she should start her new pack that day. A
         there is any question that the menses is not normal, have her rule out                          pregnancy test is not necessary, but may provide comfort to the
         pregnancy before she starts her pills.                                                          woman. In a trial comparing a 23-day regimen to the traditional
                                                                                                         21-day regimen of 20 mcg EE pills, the withdrawal bleeding was
           Sunday start. The Sunday start was the most common method for
                                                                                                         shorter in the group using more active pills.142 Mircette has 21
        starting pills for decades. Women were told to start their first active pill on
0                                                                                                        active pills, 2 placebos, and 5 pills with 10 mcg EE.
0       the first Sunday of their menses. For example, if a woman were to start
(X)     bleeding on Friday, she should take her first pill two days later on Sunday.                 3. Extended use. Recent studies have found that many of the "pill
0       If her period were to start on Sunday, she should start on that day. Make                        side effects" (such as headache, cramping, breast tenderness, bloating
w
-..J
01                                                                                                                                                             CHAPTER   19 421
<.O     420   COMBINED H ORMONAL CONTRACEPTIVE M ETHODS           C ONTRACEPTIVE TECHNOLOGY     CONTRACEPTIVE T ECHNOWGY



Exhibit 164                                                                                                                                                         JA-0003301
